        Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 1 of 74                         FILED
                                                                                      2020 Dec-01 AM 08:38
                                                                                      U.S. DISTRICT COURT
                                                                                          N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                       NORTHEASTERN DIVISION

WARREN ADAMS,                                   )
                                                )
             Plaintiff                          )
                                                )
      vs.                                       ) Case No. 5:18-cv-01443-HNJ
                                                )
CRESTWOOD MEDICAL CENTER,                       )
                                                )
             Defendant                          )

                   MEMORANDUM OPINION AND ORDER

      This action proceeds before the court on Defendant Crestwood Medical Center’s

Motion for Summary Judgment. (Doc. 24). Plaintiff Warren Adams claims Defendant

Crestwood Medical Center (“Crestwood”) discriminated against him on the basis of his

mental disabilities in violation of the Americans with Disabilities Act (“ADA”), 42

U.S.C. § 12101, et seq., as amended. The viability of plaintiff’s claim primarily hinges on

Crestwood tasking Adams with delivering meal trays to hospital patients. Adams avers

his mental disabilities hindered his ability to perform the meal tray delivery duty, and

Crestwood failed to reasonably accommodate his mental disabilities vis-à-vis such duty.

      The court concludes genuine issues of material fact persist as to whether Adams

manifests an intellectual disability, whether serving meal trays constituted an essential

function of his employment, and whether the request for relief from the meal tray
        Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 2 of 74




delivery duty constituted a reasonable accommodation. Therefore, based upon the

following discussion, the court DENIES Crestwood’s Motion for Summary Judgment.

                                STANDARD OF REVIEW

       Pursuant to the Federal Rules of Civil Procedure, “[t]he court shall grant

summary judgment if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). The party seeking summary judgment bears the initial responsibility of

informing the district court of the basis for its motion, and identifying those portions

of the pleadings, depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, which it believes demonstrate the absence of a

genuine issue of material fact. Clark v. Coats & Clark, Inc., 929 F.2d 604, 608 (11th Cir.

1991) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)).

       If the movant sustains its burden, a non-moving party demonstrates a genuine

issue of material fact by producing evidence by which a reasonable fact-finder could

return a verdict in its favor. Greenberg v. BellSouth Telecomms., Inc., 498 F.3d 1258, 1263

(11th Cir. 2007) (citation omitted).       The non-movant sustains this burden by

demonstrating “that the record in fact contains supporting evidence, sufficient to

withstand a directed verdict motion.” Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1116

(11th Cir. 1993). In the alternative, the non-movant may “come forward with additional

evidence sufficient to withstand a directed verdict motion at trial based on the alleged



                                             2
        Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 3 of 74




evidentiary deficiency.” Id. at 1116–17; see also Doe v. Drummond Co., 782 F.3d 576, 603–

04 (11th Cir. 2015), cert. denied, 136 S. Ct. 1168 (2016).

       The “court must draw all reasonable inferences in favor of the nonmoving party,

and it may not make credibility determinations or weigh the evidence.” Reeves v.

Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000) (citations omitted). “Credibility

determinations, the weighing of the evidence, and the drawing of legitimate inferences

from the facts are jury functions, not those of a judge.” Id. (quoting Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 255 (1986)). “Thus, although the court should review the

record as a whole, it must disregard all evidence favorable to the moving party that the

jury is not required to believe.” Reeves, 530 U.S. at 151 (citation omitted). “That is, the

court should give credence to the evidence favoring the nonmovant as well as that

‘evidence supporting the moving party that is uncontradicted and unimpeached, at least

to the extent that that evidence comes from disinterested witnesses.’” Id. (citation

omitted).

       Rule 56 “mandates the entry of summary judgment, after adequate time for

discovery and upon motion, against a party who fails to make a showing sufficient to

establish the existence of an element essential to that party’s case, and on which that

party will bear the burden of proof at trial.” Celotex, 477 U.S. at 322. “In such a

situation, there can be ‘no genuine issue as to any material fact,’ since a complete failure

of proof concerning an essential element of the nonmoving party’s case necessarily

renders all other facts immaterial.” Id. at 322–23. In addition, a movant may prevail
                                               3
        Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 4 of 74




on summary judgment by submitting evidence “negating [an] opponent’s claim,” that is,

by producing materials disproving an essential element of a non-movant’s claim or

defense. Id. at 323 (emphasis in original).

       There exists no issue for trial unless the nonmoving party submits evidence

sufficient to merit a jury verdict in its favor; if the evidence is merely colorable or is not

significantly probative, summary judgment may be granted. Anderson, 477 U.S. at 249.

The movant merits summary judgment if the governing law on the claims or defenses

commands one reasonable conclusion, id. at 250, but the court should deny summary

judgment if reasonable jurors “could return a verdict for the nonmoving party.” Id. at

248. That is, a court should preserve a case for trial if there exists “sufficient evidence

favoring the nonmoving party for a jury to return a verdict for that party.” Id. at 249.

                                      BACKGROUND

       The undersigned sets forth the following facts for the summary judgment

determination, drawn from the evidence taken in the light most favorable to Adams.

       On July 1, 2015, Crestwood hired Adams to work as a Nutrition Services Tech I

(Porter) (hereafter Porter/Dishwasher).1 (Doc. 26-1 at 48–49). Adams’s spouse, Mrs.

Tosha Adams, discovered the Porter/Dishwasher position on Indeed.com, and

proceeded to apply for the position on Adams’s behalf by completing an online



1
  Consistent with Crestwood’s usage, the court hereinafter refers to this position as
“Porter/Dishwasher.” See generally doc. 26-3.

                                              4
           Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 5 of 74




application and resume. (Tosha Adams Dep. at 27, l. 23; 31, ll. 2–3 & 6–7). The resume

Mrs. Adams drafted states Adams commenced working as a “Dietary Aid[e]” at

Redstone Arsenal MWR in March 2014, a position which he maintained during the

relevant period.2 (Doc. 26-1 at 53, Warren Adams Dep. at 63, ll. 16–65, l. 15). The

resume further states Adams worked as a “Dietary Aid[e]” at “NHC nursing home” for

the period February 2012 to March 2014, and as a “custodian/ dietary [aide]”3 at

Riverview Regional Medical Center for the period February 1990 to February 2012.

(Doc. 26-1 at 53–55).

       The resume portrays that Adams performed identical job duties in each afore-

cited position, which Mrs. Adams listed as follows:

       • Prepare resident trays according to instructions/order
       • Delivers food, nourishment and supplies to nursing units
       • Operates dish machine and various food service equipment
       • Cleans dish machine area and clean and de-lime dish machine
       • Stores clean equipment and utensils
       • Unloads delivery trucks and put away stock
       • Sets up dietary tray cards
       • Delivers food carts to resident meal service location areas
       • Empties garbage in dumpster and sanitize garbage cans
       • Maintains effective communication with residents, families and facility
         staff
       • Follows strict guidelines for serving times


2
 During his employment with Crestwood, Adams worked at Redstone Arsenal MWR on the
weekends. (Warren Adams Dep. at 64, ll. 12–14).

3
  The resume labels Adams’s Riverview Regional Medical Center position as “custodian/ dietary.”
(Doc. 26-1 at 55). Based upon the similar job titles printed on Adams’s resume, the court presumes
Ms. Adams intended to style the position “custodian/ dietary aide.”
                                                5
        Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 6 of 74




        • Assists in maintaining preparation and service area in sanitary
            condition
        • Skilled in sweeping and mopping floors
      [ ● ] Trained new employees

(Doc. 26-1 at 53–33).

       Mrs. Adams averred she lacked “direct knowledge of” Adams’s prior job duties

and that upon drafting Adams’s resume, she “just cut and paste[d] job descriptions that

[she] saw on the Internet.” (Tosha Adams Dep. at 28, ll. 7–9). As she explained: “I

know when [Adams] came home [from work], he told me he washed dishes, and he

swept and mopped. That’s the only thing I could attest to.” (Id. at 28, ll. 12–15). Mrs.

Adams testified that she did not review the resume with Adams before she submitted

it to Crestwood. (Id. at 37, ll. 4–8).

       After Mrs. Adams submitted Adams’s application materials, Lloyd Morrow,

Crestwood’s Food and Nutrition Services Director, telephoned her to schedule an

interview with Adams for the Porter/Dishwasher position. 4 (Id. at 32, ll. 17–18). Mrs.

Adams testified that the next day, she visited Morrow in person to explain that she

would accompany Adams to the interview and complete any paperwork on his behalf.

(Id. at 33, ll. 3–7; 34, ll. 2–4). According to Mrs. Adams, she explained to Morrow “that

[Adams] had a learning disability. He’s not able to articulate himself. He’s not able to




4
 Ms. Adams averred Adams “didn’t even have a phone at the time.” (Tosha Adams Dep. at 32, l.
19).
                                             6
          Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 7 of 74




explain things. So [she] would have to pretty much do the whole interview for him.”

(Id. at 33, ll. 8–12).

        As for the interview, Mrs. Adams testified that she “answered all [of Morrow’s]

questions” while Adams “pretty much just sat there.” (Id. at 34, ll. 7–9). At the

interview, Morrow stated Adams would be “[c]leaning tables and taking out trash.”

(Tosha Adams Dep. at 36, ll. 10–11). According to Adams himself, Morrow stated

during the interview that Adams’s job duties would remain limited to cleaning tables in

the cafeteria and removing garbage from the cafeteria, which Adams refers to as

“work[ing] in the front.” (Warren Adams Dep. at 47, ll. 9–13). Adams averred that

Morrow “hired [him] to wash tables and take out the garbage can”, and “didn’t hire

[him] for [any]thing else.” (Id. at 22, ll. 18–20). According to Adams, “[t]hat’s what the

application said.” (Id. at 43, ll. 3–4). Mrs. Adams further testified that Morrow stated

Adams would work “Monday through Friday” from “9:00 [a.m.] to 3:30 [p.m.] or 9:30

[a.m.] to 3:00 [p.m.]”, with no scheduling variations. (Id. at 36, ll. 15, 22). 5


5
  The court heeds Federal Rule of Evidence 601’s admonition that “[e]very person is competent to be
a witness unless the[ ] rules provide otherwise,” and thus, “[n]o mental or moral qualifications for
testifying as a witness are specified.” Fed. R. Evid. 601 adv. cmt. note. Nevertheless, given the evidence
of Adams’s intellectual disability, as elaborated infra, Adams’s ability to process and understand
interactions falls especially to the factfinder at trial in the assessment of his credibility. United States v.
Martino, 648 F.2d 367, 384–85 (5th Cir. 1981) (“It is left to the jury to assess a witness’s credibility and
the weight to be accorded his testimony. . . The readily apparent principle is that the jury should,
within reason, be informed of all the matters affecting a witness’s credibility to aid in their
determination of the truth. It all goes to the ability to comprehend, know, and correctly relate the
truth.”), on reconsid. in part sub nom. United States v. Holt, 650 F.2d 651 (5th Cir. 1981), and on reh’g, 681
F.2d 952 (5th Cir. 1982), aff’d sub nom. Russello v. United States, 464 U.S. 16 (1983) (quoting United States
v. Partin, 493 F.2d 750, 762 (5th Cir. 1974)); Fed. R. Evid. 601 adv. cmt. Note (“A witness wholly
without capacity is difficult to imagine. The question is one particularly suited to the jury as one of
weight and credibility, subject to judicial authority to review the sufficiency of the evidence.”) (citing
                                                      7
         Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 8 of 74




       Upon accepting the Porter/Dishwasher position, Adams signed a Position

Description. The Position Description states the Porter/Dishwasher would remain

responsible for:

       overall cleanliness of the kitchen to include: cleaning all pots, pans, dishes
       and utensils utilizing the dishmachine and three (3) compartment sink
       system; [r]emoval of all trash from kitchen to proper receptacle area;
       [c]leaning and sanitation of all kitchen equipment to include but not
       limited to: floors, walls, refrigerators, freezers and storage racks and other
       duties as assigned.

(Id. at 48).

       The Position Description further states, in relevant part, the Porter/Dishwasher

“[m]ust be able to . . . push carts that weigh approximately 100 pounds.” (Id.) The

Position Description asserts it does not constitute “a contract of employment[,] and job

duties and responsibilities may change and additional job duties may be requested.”

(Id.) In addition, the Position Description states that by signing the document, the

employee attests that he or she has “reviewed the[] job requirements and verif[ies] that

[he or she] can perform the minimum requirements and essential functions of th[e]

position.” (Id.)

       Adams testified he does not remember signing the Position Description, but

confirmed the document portrays his signature. (Warren Adams Dep. at 27, ll. 13–23;

28, ll. 1–11). Mrs. Adams testified she “would not have read [the Position Description]


2 Wigmore §§ 501, 509).



                                             8
          Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 9 of 74




to [Adams]” because “he doesn’t understand anything.” (Tosha Adams Dep. at 37, ll.

19–20). Rather, Mrs. Adams “would have told [Adams] that [the Position Description]

is about [his] job” and directed him to “sign it.”6 (Id. at 37, ll. 20–22).

        Morrow served as Adams’s supervisor during his employment at Crestwood.

(Warren Adams Dep. at 45, l. 4; doc. 26-3 at 2, ¶ 3). Adams testified that when he

commenced working as a Porter/Dishwasher, he worked exclusively “in the front”

cleaning cafeteria tables and removing garbage from the cafeteria. (Warren Adams Dep.

at 36, ll. 12–22). Adams does not recall the hours he initially worked, though Adams’s

time sheet reflects he worked from approximately 9:00 a.m. to approximately 3:00 p.m.

for his first five shifts. (Doc. 26-1 at 49).




6
  The court may consider Mrs. Adams’s statement as admissible, non-hearsay evidence of Adams’s
intellectual disability and his lack of notice of the Position Description’s contents, as neither mode
attempts to prove the truth of the matter asserted in the statement. See Fed. R. Evid. 801(c)(2)
(‘Hearsay’ means a statement that . . . a party offers in evidence to prove the truth of the matter
asserted in the statement.”); Macuba v. DeBoer, 193 F.3d 1316, 1323–24 (11th Cir 1999) (“[A] statement
might be admissible because it . . . does not constitute hearsay at all (because it is not offered to prove
the truth of the matter asserted) . . . .”); see also Henderson v. Fedex Express, 442 F. App’x 502, 505 (11th
Cir. 2011) (“[T]he district court considered th[e] testimony not for the truth of the matter asserted—
that [the plaintiff] actually fabricated his time card—but as evidence of the decisionmakers’ state of
mind at the time that they terminated [his] employment. Because the testimony . . . was not hearsay,
the district court did not abuse its discretion by considering it.”); Brown v. Metro. Atlanta RTA, 261 F.
App’x 167, 174 n.9 (11th Cir. 2008) (“The evidence that the lunch meetings included discussions of
getting rid of black employees and retaining and promoting whites is Berry’s deposition testimony
about what Clements and Dendle told her. This is not hearsay because it need not be offered for the
truth of the matter asserted.”); Benford v. Richards Med. Co., 792 F.2d 1537, 1540 (11th Cir. 1986) (“The
deposition is evidence that [the defendant] was on notice of the potential problems with using cast
stainless steel in the [allegedly defective product]. As evidence not offered to prove the truth of the
matter asserted, the deposition testimony was not subject to the general bar against hearsay and was
properly admitted by the trial judge.”).
                                                     9
       Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 10 of 74




       At some point, Morrow assigned Adams to work in the kitchen, which Adams

refers to as “working in the back”, when Crestwood terminated another employee.

(Warren Adams Dep. at 39, ll. 12–17; 40, l. 21; 46, l. 11). According to Morrow, “[w]hen

the Food and Nutrition Services Department became short staffed, [he] needed

[Adams] to work a different shift on certain days.” (Doc. 26-3 at 3, ¶ 8). Adams testified

the employee “was washing dishes and taking out trash in the back” before his

termination. (Id. at 40, ll. 3–4). Thus, after the employee’s termination, Adams

commenced washing dishes in the kitchen and removing garbage from the kitchen.

Morrow averred the “Food and Nutrition Services department relies on the

Porters/Dishwashers to clean in the kitchen in order to keep the food preparation area

clean and running smoothly.” (Doc. 26-3 at 3, ¶ 5).

       In addition to washing dishes and removing garbage from the kitchen, Morrow

tasked Adams with delivering meal trays to hospital patients when he worked in the

back. According to Morrow, Crestwood “rel[ies] on the Porters/Dishwashers to push

meal carts to different hospital floors in order to distribute meals to Crestwood

patients.” (Doc. 26-3 at 3, ¶ 6). Morrow averred that distributing meals constitutes an

“essential function[] that must be performed by the Porters/Dishwashers because

Crestwood is an inpatient hospital and must be able to provide meals in compliance

with health department standards to its patients, visitors, and staff.” (Id.)

       Adams testified that he used a “big cart” to deliver meal trays to patients on

various hospital floors. (Warren Adams Dep. at 49, l. 1). Adams explained that
                                            10
        Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 11 of 74




delivering the meal trays required him to read the patients’ names and room numbers

to ensure each patient received the correct tray. (Id. at 50, ll. 4–7). Adams testified that

“some people [were] on diet[s]. You get the wrong name, [and] people get sick.” (Id.

at 50, 6–7). Adams testified, however, that because he does not read well, he “was

giving people the wrong tray.” (Id. at 50, l. 9). Adams averred he delivered the trays

properly “[s]ometimes.” (Id. at 50, l, 20).

       According to Adams, he delivered “one [tray] every day” he worked at

Crestwood, and improperly delivered “about 10” trays total during his employment.

(Id. at 48, l. 23; 52, l. 8). Adams testified that no one demonstrated how to properly

deliver the trays until he erred, though he “still got it wrong” after he received

instruction. (Id. at 56, ll. 15–17). Adams did not inform anyone he did not understand

how to properly deliver the trays. (Id. at 58, ll. 10–13).

       Adams stated nurses and other personnel “would holler” at him “[a] whole lot”

for delivering trays incorrectly. (Id. at 50, ll. 9–10; 54, l. 15). In his Declaration, Morrow

averred Adams “was never disciplined for unsatisfactory performance or any other

reason”, and stated Adams “was able to handle all of the responsibilities of the

Porter/Dishwasher role[,] and did so efficiently and effectively.” (Doc. 26-3 at 3, ¶ 7).

       Adams testified that he preferred working in the front, and that upon assuming

the Porter/Dishwasher position, he “told [Morrow] [he] didn’t want to work in the

back.” (Id. at 44, ll. 1–3). Adams stated his schedule changed when he worked in the



                                              11
        Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 12 of 74




back, such that he could no longer take the bus to and from work as he did previously. 7

(Id. at 60, ll. 19–23; 61, l. 1). Adams further explained that he preferred working in the

front because he enjoyed “seeing the people.” (Id. at 46, ll. 18–19). In addition, Adams

testified that if Morrow had “just told [him] that . . . [he] [would] work in the back, it

would have been all right with [him].” (Id. at 93, ll. 4–6).

       Adams elaborated: “In [the] contract . . . [Morrow] hire[d] me to work in the

front and do things in the front, that’s what [Morrow] hired me for. [He] didn’t hire

me to work in the back. . . . I don’t mind working. The application said I [am not]

supposed to work in the back. I worked in the front. [M]y point is . . . [Morrow] hired

me for in the front.” (Id. at 93, ll. 6–10, 18–22). When asked if “the only reason [he]

didn’t want to work [in the back] was because [Morrow] had told [him] [he] [was]

supposed to work in the front”, Adams responded “[s]omething like that.” (Id. at 44,

ll. 12–16). Adams expressed he “wasn’t happy” when Morrow tasked him to work in

the back. (Id. at 94, l. 7). Adams further averred that by the end of his employment

with Crestwood, he “hardly work[ed] in the front.” (Warren Adams Dep. at 55, l. 8).

       Mrs. Adams offered the following testimony regarding Adams’s circumstances

at Crestwood:

             [W]hen [Adams] started, he was very happy. Very happy with the
       hours. He was very happy with the job duties. He really loved
       communicating with the people out front, being able to talk to the nurses.

7
  Adams’s time sheet reflects he frequently worked shifts commencing at approximately 11:00 a.m.
and ending at approximately 8:00 p.m., though it remains unclear whether Adams always worked
exclusively in the back during these shifts.
                                              12
       Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 13 of 74




      They commended him every day on his job out there in the cafeteria
      cleaning the tables. He came home excited about how everybody said he
      was doing a great job.

             Because [Adams] . . . didn’t have a driver’s license, we took the time
      to show him how to go back and forth to work on a bus by himself, and
      he was able to . . . gain independence by going back and forth to work and
      catching a bus. Because of his hours, he was able to. And he was very
      happy about that. So he went to work on his own; he took the bus. And
      he took the bus home by himself. He really liked the job. He really liked
      what he was doing, working out there with the public.
      ...
             I would say a few weeks into the job, Mr. Morrow increased his
      hours, increased his job duties, which caused [Adams] a lot of stress. When
      he increased his hours, [Adams] wasn’t able to take the bus home
      anymore. He was getting off at 8 o’clock, so I had to come and get him
      or get somebody to come and get him if I wasn’t available. Sometimes he
      had to wait at least an hour for somebody to come get him.

              People were quitting, and every time people quit, Mr. Morrow was
      giving [Adams] more job duties, more responsibilities. He was taking him
      away from his main job, which was working in the cafeteria cleaning the
      tables, and it caused a lot of stress and anxiety for [Adams]. . . .

      ...

             He started working longer hours, getting off at 8 o’clock. They had
      him working in the kitchen instead of out front. He was washing dishes,
      mopping floors. And then they had him take trays up to different floors
      to deliver them to the rooms or to the nurses[’] stations.

      ...

            [I]t got to the point where [Adams] was so upset, we . . . went to
      his doctor and [he] . . . either . . . increase[d] . . . his medication or . . . put
      him on . . . an additional [anxiety] medicine. He [now] takes two
      medications for anxiety.

(Tosha Adams Dep. at 38–40, 55, ll. 5–11).

                                              13
       Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 14 of 74




       Mrs. Adams testified that Adams “didn’t feel like it was fair that he was doing

other people’s job and not doing the job that he had [accepted].” (Id. at 51, ll. 19–21).

Mrs. Adams further stated that “because [Adams] can’t read, it was frustrating him

trying to find his way to floors and find who the trays go to and where they come from.”

(Id. at 51, ll. 22–23; 52, ll. 1–2). Mrs. Adams averred Adams became “more agitated”

at home after he commenced working in the back. She explained that Adams “was very

argumentative . . . [and] very much stressed, which is why [he] had to . . . to get an

increase in his medications.” (Id. at 64, ll. 19–22).

       Adams testified that he eventually spoke to Morrow about working in the back:

              I told [Morrow] that he didn’t hire me for [the back].

       ...

              [Morrow] just hired me in the front. That’s what the application
       said. He said, [“]No, you got to go work in the back.[”] I said, [“]No, you
       didn’t tell me [to] work in the back when you hired me.[”] I said, [“]You
       just told me work in the front.[”] I would keep telling him to hire
       somebody to work in the back. He told me, [“]I’m going to hire
       somebody.[”] . . . It[] [had] been a couple of months and he [had not]
       hired [any]body. I went in the office again and talked to him. I talked to
       [Morrow] about ten times.              I said, [“Morrow], you got
       somebody?[”] . . . He said [“]no[”]. I said [“]you need to get somebody
       because you hired me in the front. You didn’t hire me in the back.[”]

       ...

              We went on about 30 minutes. I said, . . . [“]All right. I’m going to
       give you a chance. I’m going work in the back for a little while. You better
       be hiring somebody because you hired me to work in the front.[”]




                                             14
         Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 15 of 74




(Warren Adams Dep. at 91, l. 23 – 93, ll. 1–4). 8

        Similarly, Mrs. Adams testified that after “trying to give Mr. Morrow a little time

to find someone else,” she spoke to Morrow about “put[ting] [Adams] back to what he

was doing.” (Tosha Adams Dep. at 45, ll. 7–8, 12–13). 9 According to Mrs. Adams,


8
  Morrow’s alleged statements represent statements by an opposing party and thus remain exempt
from the definition of hearsay. See Fed. R. Evid. 801(d)(2)(D) (A statement “offered against an
opposing party [that] . . . was made by the party’s agent or employee on a matter within the scope of
that relationship and while it existed” is not hearsay.). Morrow allegedly uttered the afore-cited
statements to Adams as his supervisor and regarding his job duties. Therefore, Morrow allegedly
uttered the statements as Crestwood’s agent or employee in the course of his employment. Id.; see
Calvert v. Doe, 648 F. App’x 925, 927 (11th Cir. 2016) (“Courts have admitted employee statements
under Rule 801(d)(2)(D) where there is some evidence that the statements reflected some kind of
participation in the employment decision or policy of the employer.’”) (quoting Rowell v. BellSouth Corp.,
433 F.3d 794, 800 (11th Cir. 2005)); Zaben v. Air Prods. & Chems., 129 F.3d 1455, 1456 (11th Cir. 1997)
(“[S]tatements made by a supervisory official who plays some role in the decision making process are
generally admissible” pursuant to Rule 801(d)(2)(D).); Ewulonu v. Fulton County, No. 1:10-CV-0945-
WSD-GGB, 2011 U.S. Dist. LEXIS 165825, at *9 (N.D. Ga. June 17, 2011) (“The statements . . . are
not hearsay because they were made in the course of employment by a manager with authority for
management and employment decisions.”) (citing Zaben, 129 F.3d at 1456). Accordingly, the court
may properly consider Morrow’s alleged statements.

Similarly, the court may properly consider Adams’s afore-cited statements as non-hearsay. Adams’s
statements remain admissible not to prove the truth of the matter they assert, but rather to
contextualize Morrow’s alleged statements. See Fed. R. Evid. 801(c)(2); United States v. Price, 792 F.2d
994, 996 (11th Cir. 1986) (Statements “offered to put into context [other] statements” do not constitute
hearsay.).
9
  Mrs. Adams’s statement portrays her request for an accommodation on Adams’s behalf, which
“triggered” Crestwood’s “duty to provide a reasonable accommodation.” Gaston v. Bellingrath Gardens
& Home, Inc., 167 F.3d 1361, 1363 (11th Cir. 1999) (“[T]he duty to provide a reasonable
accommodation is not triggered unless a specific demand for an accommodation has been made.”);
see U.S. EQUAL EMP. OPPORTUNITY COMM’N, EEOC-CVG-2003-1, ENFORCEMENT GUIDANCE:
REASONABLE ACCOMMODATION AND UNDUE HARDSHIP UNDER THE AMERICANS WITH
DISABILITIES ACT (2002) (“[A] family member, friend, health professional, or other representative
may request a reasonable accommodation on behalf of an individual with a disability.”). Ms. Adams’s
statement thus constitutes a verbal act that retains independent legal significance, and, therewith, does
not constitute hearsay. See United States v. Mena, 863 F.2d 1522, 1531 (11th Cir. 1989) (“The portion of
the document explicitly granting consent to board the [vessel] is not hearsay at all; but rather a verbal
act, similar to the utterances involved in making a contract, to which the law attaches independent
significance.”); United States v. Cruz, 805 F.2d 1464, 1478 (11th Cir. 1986) (“[E]xcluded from the hearsay
rule is verbal or nonverbal ‘conduct when it is offered as a basis for inferring something other than the
                                                   15
         Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 16 of 74




Morrow told her: “I promise you we’re going to get him back to what he was doing.

We’re going to get him back to his position. I just need him now to fill in for the people

that quit.” (Id. at 45, ll. 13–17). Mrs. Adams replied to Morrow: “[Adams] is

threatening to quit because he doesn’t want to do everybody’s job, and he’s getting

frustrated because he’s not able to bring the trays to the right floors, and the nurses are

yelling at him.” (Id. at 45, ll. 22–23; 46, ll. 1–4).10

        Mrs. Adams averred that when Adams continued “coming home threatening to

quit every day”, she “started calling the director of human resources”, Mrs. Aleria

Sinclair. (Id. at 46, ll. 10–13). On August 6, 2015, after Sinclair “never returned any of

[her] calls”, Mrs. Adams “went to Crestwood to see [Sinclair].” (Id. at 47, ll. 1–2; doc.

32-1 at 7). Mrs. Adams testified that Adams attended the meeting with Sinclair;

however, Adams did not recall the meeting. (Id. at 53, ll. 11–16; Warren Adams Dep.

at 96, ll. 4–9).

        Mrs. Adams recounted the meeting:

               I told [Sinclair] . . . that [Adams] is a special needs person, and he
        needs an accommodation because he is threatening to quit his job because
        he’s being treated unfairly in the kitchen. I said [“]Mr. Morrow is giving

matter asserted.’ Consequently, an utterance may be admitted to show the effect it has on a hearer.
Such verbal acts are not in the first instance assertive statements and not offered to prove the truth of
the matter asserted.”) (emphasis in original) (internal citations omitted); 31A C.J.S. Evidence § 477
(“The ‘verbal act’ doctrine permits the admission of out-of-court unsworn statements or declarations
in evidence for the purpose of showing that the words have been said by the declarant, as when the
statement is an operative fact that gives rise to legal consequences or is a circumstance bearing on
conduct affecting the parties’ rights; verbal acts are not hearsay.”).

10
  The court may consider Ms. Adams’s statement to Morrow as non-hearsay because it contextualizes
her afore-cited accommodation request. See Price, 792 F.2d at 996.
                                                   16
        Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 17 of 74




       him more and more responsibilities and duties, and he can’t handle it. And
       it’s not fair that he will not work with me on getting [Adams] back to doing
       his original job.[”] I said that Mr. Morrow wasn’t willing to cooperate with
       me.

       ...

              I told her everything about [Adams]. I told her that I was
       previously a job coach. And I said that I know that [Adams] has a
       disability, and he needs an accommodation. And I said that [] Morrow
       was violating his rights because he was not willing to work with me on
       trying to make sure [Adams] stayed in his job. I said that [Morrow] just
       has [Adams] doing all kinds of things that was out of his scope of his work
       performance. And she listened to me, and she rolled her eyes.
       ...

             [Morrow] came in and he was saying, [“]I told [Adams] if he’s not
       happy with the job to just quit.[”] [Morrow] told him [“]just quit. You
       know, he do[es] [not] have to stay with us.[”]

              And I said [“]that’s not what we’re saying.[”] I said [“]I am
       requesting an ADA accommodation because he has a learning disability
       and he needs assistance.[”] And . . . [Sinclair’s] exact words were, [“]well,
       my first priority are the patients at this hospital.[”]

       ...

             [Sinclair] said a lot. But it was pretty much there was nothing [they]
       were going to go. I’m sorry, there’s nothing we can help you with. There’s
       nothing – you know, [Adams] either does it or he needs to quit.

(Tosha Adams Dep. at 48, ll. 4–14; 49, ll. 12–23; 52, ll. 21–23; 53, ll. 1–9, 12–16). 11




11
  Mrs. Adams’s statements portray a request for an accommodation, and contextualize Morrow’s and
Sinclair’s alleged statements. The court may therefore properly consider Mrs. Adams’s statements as
non-hearsay. See Mena, 863 F.2d at 1531; Cruz, 805 F.2d at 1478; Price, 792 F.2d at 996. The court
may consider Morrow’s and Sinclair’s statements as non-hearsay, party-opponent statements pursuant
to Rule 801(d)(2)(D). See Calvert, 648 F. App’x at 927; Zaben, 129 F.3d at 1456; Ewulonu, 2011 U.S.
Dist. LEXIS 165825, at *9.
                                                17
           Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 18 of 74




          Mrs. Adams clarified the accommodation she requested would have entailed

Adams “go[ing] back to the same hours he was hired with and go[ing] back to just

working in the cafeteria cleaning the tables and taking out the trash, what he was hired

to do.” (Id. at 53, ll. 20–23; 54, l. 1). Mrs. Adams testified that Adams required an

accommodation vis-à-vis his schedule “[b]ecause he lost his independence.” (Id. at 54,

l. 5). Mrs. Adams elaborated that when Adams worked in the front, “[h]e was able to

take the bus to work and back, and that was almost as enjoyable to him as the job

because he was able to feel like he was handling things by himself. He was very proud

of himself that he was able to do that by himself.” (Id. at ll. 6–11). Mrs. Adams testified

that she “always took” Adams to work when he could not take the bus, and that he

never missed a shift due to transportation issues. (Id. at 71, ll. 6–10). Nevertheless,

Adams preferred to take the bus to and from work. (Id. at ll. 11–12).

          Mrs. Adams further clarified she told Sinclair that Adams’s disabilities consisted

of a “learning disability, intellectual disability.” (Id. at 50, ll. 2–3). Mrs. Adams

elaborated:

          I always say that [Adams] has a learning disability and intellectual disability.
          I always tell them that he cannot read. And I’m not sure if [Sinclair] knew
          it because she’s the director, but the other people in human resources
          knew it because they provided me with the paperwork when [Adams]
          started [at Crestwood], and I had to fill it all out. They provided me with
          a test when he started, with a booklet, and I had to do the whole thing.

(Id. at 50, ll. 4–14). 12


12
     Mrs. Adams’s statements elaborate and contextualize her request for an accommodation, and thus
                                                 18
        Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 19 of 74




       After her August 6, 2015, meeting with Sinclair, Mrs. Adams emailed Dr. Pam

Hudson, Crestwood’s Chief Executive Officer, to express concern for “the way [she]

was treated by Mrs. Sinclair.” (Doc. 32-1 at 7). Mrs. Adams’s email further stated she

believed Adams’s “treat[ment] in his position in the cafeteria . . . violated his rights as a

person with a mental disability.” (Id.) Mrs. Adams wrote that Sinclair “repeatedly said

there [was] nothing she [could] do” for Adams, even though “[a]ll [the Adamses]

requested was to have [Adams] stay in the job he was hired to do, not fill in and do the

work of 3 people.” (Id.) Mrs. Adams added: “[Adams] is a hard worker and he is being

taken advantage of.” (Id.) Later that evening, Dr. Hudson replied: “Thank you for

making me aware of your concerns. I will look into this tomorrow.” (Id. at 8). 13

       Mrs. Adams emailed Dr. Hudson again on September 8, 2015:

       I am coming to you because our problem has escalated to where [Adams]
       is looking to quit. Due to Mrs. Sinclair being unwilling and unable to assist
       us, is there anything you can do or someone to refer us to? Mr.[] Morrow
       continues to have [Adams] work hours that he was not scheduled to work
       and complete duties other than what he was hired to do, because he is
       short on workers. He told us a few weeks ago[] he hired someone and
       [Adams] will only have to do other jobs until that person gets in. Well its
       [sic] been a month, and he is still requiring [Adams] to work other hours
       even though the schedule says 9[:]30 am to 3pm. Again, [Adams] has a

do not constitute hearsay. Therefore, the court may properly consider Mrs. Adams’s statements. See
Mena, 863 F.2d at 1531; Cruz, 805 F.2d at 1478; Price, 792 F.2d at 996.

13
   Mrs. Adams’s statements depict her request for an accommodation and contextualize her prior
interaction with Sinclair. Therefore, the court may properly consider Mrs. Adams’s statements as non-
hearsay. See Mena, 863 F.2d at 1531; Cruz, 805 F.2d at 1478; Price, 792 F.2d at 996. The court may
properly consider Dr. Hudson’s statements as non-hearsay, party-opponent statements pursuant to
Rule 801(d)(2)(D). See Calvert, 648 F. App’x at 927; Zaben, 129 F.3d at 1456; Ewulonu, 2011 U.S. Dist.
LEXIS 165825, at *9.

                                                 19
        Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 20 of 74




       disability and his needs are very simple to stay in his job. He is being
       harassed to and encouraged to quit because of his disability.

(Id.) Dr. Hudson replied: “Thank you for your email. Our employees should reach

out to our Director of Human Resources if they have any concerns.” (Id.)14

       Adams eventually resigned from his Porter/Dishwasher position. (Doc. 26-1 at

61, ¶ 21). Adams testified Morrow “made [him] quit” because Morrow “hollered at

[him] . . . like [he] [was not a] human being” and said “[a]ll kinds of stuff.” (Warren

Adams Dep. at 59, ll. 20–23; 67, ll. 16, 18–23). Adams suggested that Morrow

“hollered” at him to quit his weekend job so that Adams could work at Crestwood on

the weekends.15 (Warren Adams Dep. at 68, ll. 16–18). Adams also testified he “loved

Crestwood” and “didn’t want to quit.” (Id. at 67, ll. 11–12). Likewise, Adams testified

“[e]verybody loved [him]” and “[t]hey didn’t want [him] to quit.” (Id. at 45, ll. 15–16).

In his Declaration, Morrow averred Adams “was one of [his] best workers and [he]

believed [Adams] was able to perform all of [his] responsibilities.” (Doc. 26-3 at 4, ¶




14
  Mrs. Adams’s statements depict her additional request for an accommodation. Therefore, the court
may properly consider Mrs. Adams’s statements as non-hearsay. See Mena, 863 F.2d at 1531; Cruz,
805 F.2d at 1478. The court may properly consider Morrow’s alleged statement as a non-hearsay,
party-opponent statement pursuant to Rule 801(d)(2)(D). See Calvert, 648 F. App’x at 927; Zaben, 129
F.3d at 1456; Ewulonu, 2011 U.S. Dist. LEXIS 165825, at *9.

15
  When questioned whether Adams resigned from Crestwood because Morrow asked him to quit his
weekend job, Adams initially responded “No.” (Warren Adams Dep. at 67, l. 10). However, when
Adams proceeded to explain why Morrow “made [him] quit”, and how Morrow spoke to him “like
[he was not a] human being”, Adams recounted that Morrow “hollered” at him to “quit [his] job on
the weekend.” (Id. at 67, ll. 14–20; 68, ll. 15–16).
                                                20
        Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 21 of 74




10).   Adams’s time sheet reflects his final shift occurred on September 14, 2015. (Doc.

26-1 at 50).

       Adams testified his disabilities include “reading and writing.” (Warren Adams

Dep. at 88, l. 17). Adams averred he does not read “that good” and he has “no

education.” (Id. at 88, ll. 10–11). Adams stated he knows how to “fill out [his] name

and stuff like that”, but “[w]hen it gets to . . . big words, [he] can’t do it.” (Id. at 88, ll.

11–14). Adams averred he can read numbers. (Id. at 50, l. 16). In addition, Adams

testified Dr. Zia Hassan diagnosed him with “[d]epression and anxiety,” yet he does not

recall when he received this diagnosis. (Id. at 102, ll. 15, 22).

       Dr. Hassan’s records indicate he began treating Adams for anxiety and various

physical infirmities in April 2019. (Doc. 26-4 at 8–53). In medical records dated April

1, 2019, Dr. Hassan notes Adams “was evaluated by a psychologist about 3 years and

was diagnosed with [an] intellectual disability”; Adams needed “a form completed for

his work saying that he needs advocacy for his needs at work”; and Adams “washes

dishes at work.” (Id. at 8). During the same visit, Dr. Hassan noted as “PROBLEM #

1” that Adams has an “INTELLECTUAL DISABILITY, MODERATE”; Dr. Hassan

completed the afore-referenced work form; and Dr. Hassan remarked, “I do believe

that he needs advocacy as he is unable to comprehend complicated issues/tasks.” (Id.




                                              21
         Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 22 of 74




at 11).16 Dr. Hassan continued to note Adams’s intellectual disability in subsequent

treatment visits.

        Adams averred that he becomes anxious “when people holler at [him].” (Warren

Adams Dep. at 97, l. 9). Adams explained that he loses focus and “get[s] frustrated

when somebody hollers at [him].” (Id. at 97, ll. 9–12). Adams testified: “I can’t read. I

can’t hardly do nothing. . . . People call me stupid and dumb, don’t know how to read.

. . . When I was in high school . . . [people] pick[ed] with me and call[ed] me dumb and

didn’t know how to drive, didn’t know how to do nothing. Now when somebody

hollers at me, I go somewhere else. Move and go somewhere else.” (Id. at 97, ll. 18-

23; 98, ll. 1–8). Adams stated he did not tell anyone at Crestwood he experienced

anxiety, and no one told him they believed he experienced anxiety. (Id. at 100, ll. 15–



16
   Dr. Hassan’s medical records stand excepted from the hearsay rule as business records pursuant to
Rule 803(6), provided the proponent properly certifies the records or the parties stipulate to their
authenticity at trial. See Fed. R. Evid. 803(6) (“A record of an act, event, condition, opinion, or diagnosis
[is not excluded by the rule against hearsay] if: (A) the record was made at or near the time by — or
from information transmitted by — someone with knowledge; (B) the record was kept in the course
of a regularly conducted activity of a business, organization, occupation, or calling, whether or not for
profit; (C) making the record was a regular practice of that activity; (D) all these conditions are shown
by the testimony of the custodian or another qualified witness, or by a certification that complies with
Rule 902(11) or (12) or with a statute permitting certification; and (E) neither the opponent does not
show that the source of information nor or the method or circumstances of preparation indicate a
lack of trustworthiness.”) (emphasis added); Shea v. Royal Enters., Inc., No. 09 CIV. 8709 THK, 2011
WL 2436709, at *11 (S.D.N.Y. June 16, 2011) (“‘Medical records . . . can be admissible under Federal
Rule of Evidence 803(6), provided they are prepared in the regular course of business, near the time
of occurrence, by a person with knowledge and are properly authenticated.’”) (quoting Hodges v. Keane,
886 F. Supp. 352, 356 (S.D.N.Y.1995)) (citing United States v. Sackett, 598 F.2d 739, 742-43 (2d Cir.
1979) (holding that hospital records as admissible if they “were kept in the course of the regularly
conducted business activity of the hospital”)). Of course, any statements by the Adamses in the
medical record stand excepted from the hearsay rule as statements made for medical diagnosis or
treatment pursuant to Federal Rule of Evidence 803(4).
                                                     22
        Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 23 of 74




22).   However, Adams testified the “people [he] work[ed] with kn[ew] [he] had

problems.” (Id. at 99, ll. 8–9). Adams specified he is “kind of slow”, and his problems

involve difficulties reading and articulating his words. (Id. at 99, ll. 12–13).

       Mrs. Adams testified that in or around 2016, a psychiatrist diagnosed Adams with

an intellectual disability “and maybe a couple more different things like an anxiety

disorder or something.” (Tosha Adams Dep. at 59, ll. 1–19; 63, ll. 13–14). Mrs. Adams

stated Adams “probably” has an “anxiety disorder” and other mental disabilities;

though, she does not recall such other disabilities. Mrs. Adams averred she did not take

Adams to a psychiatrist before or during his employment with Crestwood. (Id. at 59,

ll. 22–23). In addition, when asked when she learned Adams had a learning disability,

she responded: “[o]n . . . the first night [we met], because he couldn’t write down my

phone number. . . . he couldn’t give me his phone number because he didn’t know it.”

(Tosha Adams Dep. at 62, ll. 2–8). According to Mrs. Adams, a certified registered

nurse practitioner treated Adams for anxiety during his employment at Crestwood. (Id.

at 55, ll. 13–22).

       Further, Mrs. Adams stated she believed Adams’s disability is

       very obvious . . . [b]ecause he’s not able to understand a lot of things that
       people say. He’s not able to read. He’s not able to tell time. He doesn’t
       know direction. He doesn’t even know his ABCs. He can’t count
       probably to 30. . . . He didn’t get a high school diploma. They gave him a
       certificate. He was in special education.
(Id. at 60, ll. 2–3, 17–22; 61, ll. 2–4).



                                             23
        Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 24 of 74




        In his Declaration, Morrow averred the Adamses “informed [him] that [Adams]

did not prefer to work other than from approximately 9 am to 3 pm because that

schedule was more convenient for them[,] . . . but they never informed [him] that he

had any schedule restrictions based on a disability.” (Doc. 26-3 at 4, ¶ 8). Morrow

further declared that “[a]lthough Mr. Adams needed reading and writing assistance

during the application and onboarding process, [neither] Mr. Adams nor [Mrs. Adams]

ever informed me that he had anxiety or a mental disability.” (Id. at 4, ¶ 10). Morrow

further averred he “never perceived Adams as having a disability.” (Id.)

        On September 1, 2015, Adams filed a Charge of Discrimination with the Equal

Employment Opportunity Commission. (Doc. 26-1 at 56). In his Charge, Adams

alleged he is “an individual with disabilities” and Crestwood discriminated against him

on the basis of his disabilities. (Id.) The EEOC concluded “there is reasonable cause

to believe that [Crestwood] discharged [Adams] from his job after he revealed his

medical condition.” (Doc. 32-1 at 5). The EEOC issued a Notice of Right to Sue on

June 14, 2018. (Doc. 1-1 at 1). Adams initiated this suit on September 6, 2018. (Doc.

1).17


17
  Adams emphasizes that “[t]he EEOC investigated this case and determined that there was reason[]
to believe discrimination occurred.” (Doc. 31 at 13). The EEOC’s finding, Adams maintains,
“suggests that [Adams] faced disability discrimination.” (Doc. 31 at 13). However, as Crestwood
properly highlights, “[t]he district court is not required to defer to the EEOC determination, and it
must conduct a de novo review of the claims.” (Doc. 33 at 12). The Eleventh Circuit ruled that
notwithstanding the EEOC’s investigatory and enforcement authority, the “final responsibility for
enforcement of the federal employment discrimination laws is vested in the federal courts.” Walker v.
NationsBank N.A., 53 F.3d 1548, 1554 (11th Cir. 1995). Thus, “when the independent facts before the
district court judge fail to establish a genuine issue of material fact, a favorable EEOC letter of
                                                 24
        Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 25 of 74




       In his Complaint, Adams alleges Crestwood discriminated against him on the

basis of his disabilities by failing to reasonably accommodate his limitations. (Id. ¶ 22).

Adams alleges he “is disabled by way of anxiety and a mental disability that substantially

limits one of more of his major life activities; in particular, his ability to work.” (Id. ¶

5). In addition, Adams alleges he “has a history of having an impairment, which

substantially limits one or more of his major life activities, and/or [Crestwood]

perceived [him] as a person with a disability.” (Id.)

       Further, Adams avers Crestwood assigned him “duties outside of his job

classification with longer hours.” (Id. ¶ 10). The Complaint alleges that due to the

“[n]ew schedule changes”, “it became difficult for Adams to get to work . . . [and] [h]e

was no longer able to take the bus.” (Id. ¶¶ 11–12). Adams also alleges delivering meal

trays “was very difficult”, as he “would get lost trying to find his way back and forth

throughout the hospital [after] altering his normal path.” (Id. ¶ 14). Adams avers

“[t]hese sudden changes impacted his well-being and increased his independence[,][18]

which triggered more anxiety.” (Id. ¶ 17). In addition, Adams alleges that “[w]hen [he]




determination does not create one.” Drakeford v. Ala. Coop. Extension Sys., 416 F. Supp. 2d 1286, 1312
(M.D. Ala. 2006) (quoting Simms v. Oklahoma ex rel. Dep’t of Mental Health, 165 F.3d 1321, 1331 (10th
Cir. 1999)). Further, the court retains no duty to refer to a favorable EEOC determination in
conducting the summary judgment assessment. See Kincaid v. Bd. of Trs., 188 F. App’x 810, 817 (11th
Cir. 2006) (“[T]he magistrate judge was not required to defer or make reference to the EEOC
determination; the magistrate judge had to conduct a de novo review of the claims.”).

18
 Given the Ms. Adams’s afore-cited testimony regarding Adams’s independence, the court presumes
Adams intended to aver the sudden changes “decreased his independence” or “increased his dependence.”
                                                 25
           Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 26 of 74




was hired, [Mrs. Adams] advised [Crestwood] of his disability; however, he was not

accommodated as was the original plan.” (Id. ¶ 20).

                                               ANALYSIS

          The ADA forbids covered employers from discriminating “against a qualified

individual on the basis of disability in regard to job application procedures, the hiring,

advancement, or discharge of employees, employee compensation, job training, and

other terms, conditions, and privileges of employment.” 42 U.S.C. § 12112(a). As

relevant here, § 12112 further provides that an employer discriminates against an

individual on the basis of a disability by “not making reasonable accommodations to

the known physical or mental limitations of an otherwise qualified individual with a

disability who is an applicant or employee, unless such covered entity can demonstrate

that the accommodation would impose an undue hardship on the operation of the

business of such covered entity.” Id. § 12112(b)(5)(A).

          A modified McDonnell Douglas burden-shifting framework applies to ADA claims

founded upon circumstantial evidence.19 Holly v. Clairson Indus., L.L.C., 492 F.3d 1247,

1255 (11th Cir. 2007). Therefore, the plaintiff bears the initial burden of proving a prima

facie case of disability discrimination, which requires a demonstration that he: (1) is

disabled, (2) is a qualified individual, and (3) was discriminated against on the basis of




19
     Adams does not dispute “there is no direct evidence of discrimination” in this case. (Doc. 25 at 9).

                                                    26
        Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 27 of 74




his disability. Lewis v. City of Union City, Georgia, 934 F.3d 1169, 1179 (11th Cir. 2019)

(citations omitted).20

       Crestwood contends that Adams cannot establish the following components of

his prima facie case: one, that he manifests an impairment constituting a disability

pursuant to the ADA; two, that he could perform the essential functions of his position

so as to render him a qualified individual with a disability; and three, that Adams’s

request for accommodations was not reasonable. Therefore, the threshold issue posits

whether Adams was disabled pursuant to the ADA’s standards, as amended.

       The Regulations clarify that “‘[s]ubstantially limits’ is not meant to be a

demanding standard.” 29 C.F.R. § 1630.2(j)(1)(i). Thus, “[a]n impairment need not

prevent, or significantly or severely restrict, the individual from performing a major life

activity in order to be considered substantially limiting.” Id. § 1630.2(j)(1)(ii). To

determine whether the plaintiff’s impairment substantially limits a major life activity,

the court should engage in an “individualized assessment” that considers the plaintiff’s

ability “to perform a major life activity as compared to most people in the general

population.” Id.




20
   As reflected in the current version of 42 U.S.C. § 12112(a)(1), the ADA Amendments Act of 2008
struck the wording “with a disability because of the disability of such individual” and replaced them
with “on the basis of disability.” Pub. L. 110–325, §5, 122 Stat. 3553.
                                                 27
        Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 28 of 74




       I.      A GENUINE ISSUE OF MATERIAL FACTS EXISTS AS TO
               WHETHER ADAMS MANIFESTS AN INTELLECTUAL
               DISABILITY

       The court notes, as an initial matter, an ambiguity vis-à-vis Adams’s alleged

impairments. To recount, Adams avers in his Complaint he “is disabled by way of . . . a

mental disability.” (Doc. 1-1 ¶ 5). In his response to Crestwood’s Motion, Adams

specifies his inability to recite the alphabet and tell time, as well as his “difficulty

understanding what people say to him”, constitute impairments that “significantly

impact his ability to learn and work.” (Doc. 31 at 10).

       Adams’s response further references a learning impairment and an intellectual

impairment: “Mrs. Adams . . . inform[ed] multiple hospital officials about [Adams’s]

intellectual disability, including when she appeared with him at his initial job interview

and hiring. At the outset Mrs. Adams alerted Morrow that [Adams] had a learning

disability . . . .” (Id.) Similarly, Adams’s response states that “[o]n their first meeting

Mrs. Adams knew [Adams] had an intellectual disability.” (Id. at 3). However, the

response proceeds to quote Mrs. Adams’s testimony regarding her initial perception of

Adams’s alleged learning impairment. (Id.) Furthermore, whereas Mrs. Adams testified

Adams “has a learning disability and intellectual disability,” (Tosha Adams Dep. at 50,

ll. 4–6), Adams testified his disabilities exclusively comprise difficulties “reading and

writing.” (Warren Adams Dep. at 88, ll. 10–19).21


21
   To the extent Adams contends that his illiteracy is a disability, prevailing law precludes such a
finding. See Morisky v. Broward County, 80 F.3d 445, 448-49 (11th Cir. 1996) (per curiam). Morisky
                                                28
         Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 29 of 74




        The foregoing representations suggest the Adamses refer to the intellectual and

learning impairments interchangeably. Yet a learning impairment constitutes a distinct

impairment from an intellectual impairment, and one does not necessarily entail or

subsume the other. See Laboriel v. Saul, No. 18-CV-5294 (KPF) (OTW), 2019 U.S. Dist.

LEXIS 143884, at *21 n.6 (S.D.N.Y. Aug. 22, 2019) (“[A] learning [disability] is different

from an intellectual disability.”); United States v. Lewis, No. 1:08 CR 404, 2010 U.S. Dist.

LEXIS 138375, at *94–95 (N.D. Ohio Dec. 23, 2010) (“[A] learning disability is a

subject specific disorder and can be distinguished from an intellectual disability that

exhibits ‘general impairment in intellectual functioning.’ . . . [A] learning disability is

distinguished from intellectual disability because a learning disabled individual will have

a discrepancy between his or her IQ and academic performance. Conversely, an

intellectually disabled individual will have a subaverage IQ that is consistent with his or

her academic performance.”) (citations omitted) (quoting AM. PSYCHIATRIC ASS’N,

DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, TEXT REVISION 15

(4th ed. 2000).22


established that “illiteracy is not a disability (i.e., a mental impairment) in itself,” though it “may result
from a disability.” Macleroy v. City of Childersburg, No. 1:18-CV-395-CLM, 2020 U.S. Dist. LEXIS 62252,
at *18 (N.D. Ala. Apr. 9, 2020) (pursuant to Morisky, the plaintiff’s illiteracy – which he conceded
arose solely from his lack of education – did not constitute an ADA-recognized disability). As the
EEOC highlights, “[e]nvironmental, cultural, or economic disadvantages such as poverty [or] lack of
education,” which may engender illiteracy, “are not impairments.” 29 C.F.R. Part 1630, App.
§ 1630.2(h).

22
  The Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (“DSM-5”) defines
an intellectual disability as follows:

                                                     29
         Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 30 of 74




        Intellectual disability (intellectual developmental disorder) is a disorder with onset
        during the developmental period that includes both intellectual and adaptive
        functioning deficits in conceptual, social, and practical domains. The following three
        criteria must be met:
        A. Deficits in intellectual functions, such a reasoning, problem solving, planning,
        abstract thinking, judgment, academic learning, and learning from experience,
        confirmed by both clinical assessment and individualized, standardized intelligence
        testing.
        B. Deficits in adaptive functioning that result in failure to meet developmental and
        sociocultural standards for personal independence and social responsibility. Without
        ongoing support, the adaptive deficits limit functioning in one or more activities of
        daily life, such as communication, social participation, and independent living, across
        multiple environments, such as home, school, work, and community.
        C. Onset of intellectual and adaptive deficits during the developmental period.

AM. PSYCHIATRIC ASS’N, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 33 (5th ed.
2013).

Contrastingly, the DSM-5 specifies that to assess an individual with a learning disability, the following
“four diagnostic criteria are to be met based on a clinical synthesis of the individual’s history”:

        A. Difficulties learning and using academic skills, as indicated by the presence of at
        least one of the following symptoms that have persisted for at least 6 months, despite
        the provision of interventions that target those difficulties:
                 1. Inaccurate to slow and effortful word reading (e.g., reads single
                 words aloud incorrectly or slowly and hesitantly, frequently guesses
                 words, has difficulty sounding out words).
                 2. Difficulty understanding the meaning of what is read (e.g., may read
                 text accurately but not understand the sequence, relationships,
                 inferences, or deeper meanings of what is read).
                 3. Difficulties with spelling (e.g., may add, omit, or substitute vowels
                 or consonants).
                 4. Difficulties with written expression (e.g., makes multiple
                 grammatical or punctuation errors within sentences; employs poor
                 paragraph organization; written expression of ideas lacks clarity).
                 5. Difficulties mastering number sense, number facts, or calculation
                 (e.g., has poor understanding of numbers, their magnitude, and
                 relationships; counts on fingers to add single-digit numbers instead of
                 recalling the math fact as peers do; gets lost in the midst of arithmetic
                 computation and may switch procedures).
                 6. Difficulties with mathematical reasoning (e.g., has severe difficulty
                 applying mathematical concepts, facts, or procedures to solve
                 quantitative problems).
        B. The affected academic skills are substantially and quantifiably below those expected
        for the individual’s chronological age, and cause significant interference with academic
        or occupational performance, or with activities of daily living, as confirmed by
                                                   30
           Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 31 of 74




          The ADA regulations clarify that a litigant must identify a specific learning

disability, 29 C.F.R. § 1630.2(h)(2), thus precluding reliance upon a general diagnosis of

a learning impairment. 23 Adams has not identified a specific learning impairment on


          individually administered standardized achievement measures and comprehensive
          clinical assessment. For individuals age 17 years and older, a documented history of
          impairment learning difficulties may be substituted for the standardized assessment.
          C. The learning difficulties begin during school-age years but may not become fully
          manifest until the demands for those affected academic skills exceed the individual’s
          limited capacities (e.g., as in timed tests, reading or writing lengthy complex reports
          for a right deadline, excessively heavy academic loads).
          D. The learning difficulties are not better accounted for by intellectual disabilities,
          uncorrected visual or auditory acuity, other mental or neurological disorders,
          psychosocial adversity, lack of proficiency in the language of academic instruction, or
          inadequate educational instruction.

Id. at 66–67.

Pursuant to Federal Rule of Evidence 201(c)(1), the court takes judicial notice of the DSM-5’s
intellectual disability and learning disability definitions. See Harris v. H & W Contr. Co., 102 F.3d 516,
522 (11th Cir. 1996) (Based upon various medical texts, the Court judicially noticed “that Graves’
disease is a condition that is capable of substantially limiting major life activities if left untreated by
medication.”); Fed. R. Evid. 201(b)(2) (“The court may judicially notice a fact that is not subject to
reasonable dispute because it can be accurately and readily determined from sources whose accuracy
cannot reasonably be questioned.”). The DSM “is generally considered the accepted authority on
mental health diagnosis.” 13 ROSCOE N. GRAY & LOUISE J. GORDY, ATTORNEYS’ TEXTBOOK OF
MEDICINE § 112.04 (3d ed. 2020). Based upon the DSM’s authority, the court concludes the accuracy
of its intellectual disability and learning disability definitions “cannot reasonably be questioned.” Fed.
R. Evid. 201(b)(2). Therefore, the court may judicially notice the afore-cited intellectual disability and
learning disability definitions.
23
     As one treatise elaborates:

          The term “specific learning disabilities” has a precise meaning as defined in the
          Education of the Handicapped Act:

          The term “children with specific learning disabilities” means those children who have
          a disorder in one or more of the basic psychological processes involved in
          understanding or in using language, spoken or written, which disorder may manifest
          itself in imperfect ability to listen, think, speak, read, write, spell, or do mathematical
          calculations. Such disorders include such conditions as perceptual handicaps, brain
          injury, minimal brain disfunction, dyslexia, and developmental aphasia. The term does
          not include children who have learning problems that are primarily the result of visual,
                                                      31
        Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 32 of 74




the record or in briefing. Therefore, Adams posits an intellectual impairment as the

underlying basis for his disability claim. The court will assess whether a genuine issue

of material fact exists as to Adams’s alleged intellectual impairment as a disability.

              A.      A Reasonable Juror May Conclude Adams’s Alleged
                      Intellectual Disability Constitutes an Impairment that
                      Substantially Limits One or More of His Major Life Activities

       The ADA defines a disability as “(A) a physical or mental impairment that

substantially limits one or more of the major life activities of such individual; (B) a

record of such impairment; or (C) being regarded as having such an impairment.” 42

U.S.C. § 12102(1). Therefore, as to the first prong, the court must determine whether

a genuine issue of fact persists regarding Adams’s contention that he has an actual

disability. Lewis, 934 F.3d at 1179; 29 C.F.R. § 1630.2(g).

       As provided in the ADA Amendments Act of 2008 (ADAAA), “the primary

object of attention in cases brought under the ADA should be whether entities covered

under the ADA have complied with their obligations,” and “the question of whether

an individual’s impairment is a disability under the ADA should not demand extensive


       hearing, or motor handicaps, of mental retardation, of emotional disturbance, or of
       environmental, cultural, or economic disadvantage.

       20 U.S.C. § 1401(a)(15).

       The term “specific learning disability” in the ADA should be construed consistently
       with the definition of the term provided by Congress in the Individuals with
       Disabilities Education Act, formerly known as Education of the Handicapped Act.
       Argen v. New York State Bd. of Law Exam’rs, 860 F. Supp. 84 (W.D.N.Y. 1994).

1 ADA: Employee Rights § 3.02 (2020).
                                               32
           Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 33 of 74




analysis . . . .” 42 U.S.C. § 12101 note. As the Eleventh Circuit acknowledged,

“Congress intended ‘that the establishment of coverage under the ADA should not be

overly complex nor difficult, and expect[ed] that the [ADAAA] will lessen the standard

of establishing whether an individual has a disability for purposes of coverage under the

ADA.’” Mazzeo v. Color Resolutions Int’l, LLC, 746 F.3d 1264, 1268 n.2 (11th Cir. 2014)

(quoting H.R. Rep. No. 110–730, at 9 (2008)) (alterations in original).

                          1.       A Genuine Issue of Material Fact Exists as to Whether
                                   Adams Manifests an Intellectual Disability as an Impairment

          As outlined, the determination whether Adams has a disability begins with the

issue whether he has an impairment. Pursuant to the ADAAA, the EEOC has

promulgated regulations on this assessment which may carry the force of law. See 42

U.S.C. § 12205a (“The authority to issue regulations granted to the [EEOC] . . . under

this chapter includes the authority to issue regulations implementing the definitions of

disability in section 12102 of this title (including rules of construction) and the

definitions in section 12103 of this title, consistent with the ADA Amendments Act of

2008.”).24 Therewith, the regulations expressly provide that a physical or mental


24
     An agency regulation may constitute

          a “legislative rule,” which is “‘issued by an agency pursuant to statutory authority’” and
          has the “‘force and effect of law[.]’ ”[] Chrysler Corp. v. Brown, 441 U.S. 281, 302-303
          (1979) (quoting Batterton v. Francis, 432 U.S. 416, 425, n.9 (1977)). Or [it may constitute]
          an “interpretive rule,” which simply “‘advis[es] the public of the agency’s construction
          of the statutes and rules which it administers’” and lacks “‘the force and effect of
          law[.]’”[] Perez v. Mortgage Bankers Assn., 575 U. S. 92, --, (2015) (quoting Shalala v.
          Guernsey Memorial Hospital, 514 U.S. 87, 99 (1995)).

                                                      33
         Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 34 of 74




PDR Network, LLC v. Carlton & Harris Chiropractic, Inc., 139 S. Ct. 2051, 2055 (2019) (fourth alteration
in original).

Thus, “a substantive or legislative-type rule i[s] one ‘affecting individual obligations,’ Morton v. Ruiz,
415 U.S. 199, 232 (1971), which has been issued by the agency pursuant to statutory authority and
promulgated in accordance with the procedural requirements of the Administrative Procedure Act.
Chrysler Corp. v. Brown, 441 U.S. at 302-303.” United States v. Harvey, 659 F.2d 62, 64 (5th Cir. Unit B
1981); see also Chrysler Corp., 441 U.S. at 302 (In Morton v. Ruiz, supra, the Court “noted a characteristic
inherent in the concept of a ‘substantive rule.’ [It] described a substantive rule -- or a ‘legislative-type
rule,’ -- as one ‘affecting individual rights and obligations.’”) (citation omitted).

As further guidance for the delineation of substantive rules, the Supreme Court gives “some weight
to the Attorney General’s Manual on the Administrative Procedure Act (1947),” which “refers to
substantive rules as rules that ‘implement’ the statute.” Chrysler Corp., 441 U.S. at 302 n.31. This
description also encompasses the statutory authority accorded by Congress for an agency to establish
legislative rules. See id. at 302 (“The legislative power of the United States is vested in the Congress,
and the exercise of quasi-legislative authority by governmental departments and agencies must be
rooted in a grant of such power by the Congress and subject to limitations which that body imposes.”).

As countenanced previously, legislative rules “must conform with any procedural requirements
imposed by Congress.” Id. at 303. The Court prescribes the necessary procedure as follows:

        Section 4 of the APA, 5 U.S.C. § 553, prescribes a three-step procedure for so-called
        “notice-and-comment rulemaking.” First, the agency must issue a “[g]eneral notice of
        proposed rule making,” ordinarily by publication in the Federal Register. § 553(b).
        Second, if “notice [is] required,” the agency must “give interested persons an
        opportunity to participate in the rule making through submission of written data,
        views, or arguments.” § 553(c). An agency must consider and respond to significant
        comments received during the period for public comment. See Citizens to Preserve
        Overton Park, Inc. v. Volpe, 401 U.S. 402, 416 (1971); Thompson v. Clark, 741 F.2d 401,
        408 (C.A.D.C.1984). Third, when the agency promulgates the final rule, it must include
        in the rule’s text “a concise general statement of [its] basis and purpose.” § 553(c).
        Rules issued through the notice-and-comment process are often referred to as
        “legislative rules” because they have the “force and effect of law.” Chrysler Corp. v.
        Brown, 441 U.S. 281, 302–303 (1979) (internal quotation marks omitted).

Perez v. Mortg. Bankers Ass’n, 575 U.S. 92, 96 (2015).

There should be no dispute the pertinent EEOC regulations implementing the ADAAA constitute
legislative rules carrying the force and effect of law. Congress gave statutory authority for the EEOC
to promulgate the regulations as to pertinent definitions in the ADA legal regime. See 42 U.S.C. §
12205a (“The authority to issue regulations granted to the [EEOC] . . . under this chapter includes the
authority to issue regulations implementing the definitions of disability in section 12102 of this title
(including rules of construction) and the definitions in section 12103 of this title, consistent with the
ADA Amendments Act of 2008.”). Furthermore, the regulations affect the individual rights and
obligations of litigants as to those definitions.
                                                    34
         Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 35 of 74




Finally, the regulations proceeded through the appropriate procedure. On September 23, 2009, the
EEOC published for notice and public comment proposed regulations implementing the ADAAA.
74 Fed. Reg. 48,431 (Sept. 23, 2009). There ensued an extended comment period, after which the
EEOC published final regulations on March 25, 2011, which became effective May 24, 2011. 76 Fed.
Reg. 16,978 (Mar. 25, 2011). The final regulations include a concise, general statement of their basis
and purpose:

        The primary purpose of the ADAAA is to make it easier for people with disabilities to
        obtain protection under the ADA. Consistent with the Amendments Act's purpose of
        reinstating a broad scope of protection under the ADA, the definition of “disability”
        in this part shall be construed broadly in favor of expansive coverage to the maximum
        extent permitted by the terms of the ADA. The primary object of attention in cases
        brought under the ADA should be whether covered entities have complied with their
        obligations and whether discrimination has occurred, not whether the individual meets
        the definition of disability. The question of whether an individual meets the definition
        of disability under this part should not demand extensive analysis.

29 C.F.R. § 1630.1(c)(4).

Therefore, it appears that the EEOC regulations defining pertinent terms have the force and effect of
law. See Ramsay v. Nat’l Bd. of Med. Exam’rs, 968 F.3d 251, 257 n.6 (3d Cir. 2020) (“In 42 U.S.C. §§
12186(b) and 12205a, the ADA authorizes DOJ to issue regulations implementing the public
accommodations provisions of the ADA. Such regulations have ‘the force and effect of law.’”)
(quoting PDR Network, 139 S. Ct. at 2055); Badwal v. Bd. of Trs. of Univ. of D.C., 139 F. Supp. 3d 295,
309 n.9 (D.D.C. 2015) (“In enacting the ADAAA, Congress expressly delegated authority to the
EEOC to issue regulations implementing the definition of disability under the ADA. 42 U.S.C. §
12205a. Accordingly, the Court must give the EEOC regulations ‘controlling weight.’”) (quoting
Chevron, U.S.A. v. Nat. Res. Def. Council, Inc., 467 U.S. 837, 844 (1984)); Floyd v. Lee, 85 F. Supp. 3d 482,
500 n.24 (D.D.C. 2015) (“Before the ADAA, the level of deference warranted by EEOC regulations
interpreting ‘disability’ was an open question, given that the ADA did not expressly delegate
interpretive authority to that agency. . . . But in the ADAA, Congress expressly delegated to the EEOC
‘the authority to issue regulations implementing the definitions of disability in [42 U.S.C. §] 12102.’ 42
U.S.C. § 12205a. The Court thus gives the EEOC regulations ‘controlling weight.’”) (quoting Chevron,
467 U.S. at 844 (1984) (citations omitted); Morriss v. BNSF Ry. Co., No. 8:13CV24, 2014 WL 6612604,
at *2 n.5 (D. Neb. Nov. 20, 2014), aff’d, 817 F.3d 1104 (8th Cir. 2016) (“Because the EEOC has been
granted “the authority to issue regulations implementing the definition of disability in section 12102,
42 U.S.C. § 12205a, this definition must be given a high degree of deference.”) (citing Fenney v. Dakota,
Minnesota & E. R. Co., 327 F.3d 707, 713-14 & n.10 (8th Cir. 2003) (noting that amount of deference
given to EEOC regulations was an ‘open question’ prior to passage of the ADAAA )); Estate of Murray
v. UHS of Fairmount, Inc., No. CIV.A. 10-2561, 2011 WL 5449364, at *6 n.15 (E.D. Pa. Nov. 10, 2011)
(“In a pre-ADAAA case, the Third Circuit found that EEOC regulations interpreting the ADA were
entitled to Chevron deference. Tice v. Ctr. Area Transp. Auth., 247 F.3d 506, 515 n.8 (3d Cir.2001). The
Court sees no reason why that holding would change post-ADAAA given that the Act specifically
gives the EEOC authority to issue regulations to implement the Act's definitions of disability.”) (citing
42 U.S.C. § 12205a); Teressa L. Elliott, J.D., The Path to the Americans with Disabilities Act Amendments
Act: U.S. Supreme Court Cases, Congressional Intent, and Substantial Change, 48 Gonz. L. Rev. 395, 420
                                                     35
         Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 36 of 74




impairment encompasses any “mental or psychological disorder, such as an intellectual

disability (formerly termed ‘mental retardation’) . . . .” 29 C.F.R. § 1630.2(h)(2). Thus,

an intellectual disability constitutes an impairment under the ADA, yet the issue ensues

whether Adams manifested such a disability. Based upon the genuine issues of material

fact on this question, a reasonable jury may conclude he does.

        First, the most concrete evidence of Adams’s intellectual disability arises from

the references to his diagnosis in the record. As reviewed in the Background, Adams’s

primary care physician, Dr. Zia Hassan, notes in medical records dated April 1, 2019,

that Adams “was evaluated by a psychologist about 3 years and was diagnosed with [an]

intellectual disability”; Adams needed “a form completed for his work saying that he

needs advocacy for his needs at work”; and Adams “washes dishes at work.” (Doc. 23-

4 at 8). During the same visit, Dr. Hassan noted as “PROBLEM # 1” that Adams has



(2012) (The “EEOC now has authority to issue binding regulations. These regulations must, however,
be consistent with the expansiveness of the ADAAA. Furthermore, ‘Congress vested the EEOC with
authority to define ‘substantially limits’ in response to Supreme Court cases questioning whether the
EEOC had authority under ‘generally applicable provisions of the [[original] ADA’ to issue regulations
defining ‘disability’ and ‘major life activities.”’) (footnotes and citations omitted); Carol J. Miller,
EEOC Reinforces Broad Interpretation of ADAAA Disability Qualification: But What Does “Substantially
Limits” Mean?, 76 Mo. L. Rev. 43, 49 (2011) (“The ADAAA expressly delegates authority to the EEOC
. . . to create regulations consistent with these amendments and, most importantly, to implement ADA
sections 12102 and 12103. Congress vested the EEOC with authority to define ‘substantially limits’ in
response to Supreme Court cases questioning whether the EEOC had authority under ‘generally
applicable provisions of the [original] ADA’ to issue regulations defining ‘disability’ and ‘major life
activities.’ The original 1990 ADA enabling legislation did not contain such a specific directive.”)
(citations and footnotes omitted); Hillary K. Valderrama, Is the ADAAA “Quick Fix” or Are We Out of
the Frying Pan and into the Fire?: How Requiring Parties to Participate in the Interactive Process Can Effect
Congressional Intent Under the ADAAA, 47 Hous. L. Rev. 175, 201 (2010) (“There are other important
changes as well [wrought by the ADAAA]. Chief among them is a clear grant of regulatory authority
to the enforcement agencies, which extends to the definition of disability and rules of construction.”)
(footnote omitted) (citing 42 U.S.C. § 12205a).
                                                     36
         Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 37 of 74




an “INTELLECTUAL DISABILITY, MODERATE”; Dr. Hassan completed the

afore-referenced work form; and Dr. Hassan remarked, “I do believe that he needs

advocacy as he is unable to comprehend complicated issues/tasks.” (Id. at 11). Dr.

Hassan continued to note Adams’s intellectual disability in subsequent treatment visits.

Furthermore, Mrs. Adams testified that in or around 2016, a psychiatrist diagnosed

Adams with an intellectual disability, which corresponds to Dr. Hassan’s notation in

the medical records. (Tosha Adams Dep. at 59, ll. 1–19; 63, ll. 13–14).

        The foregoing records represent crucial evidence for the court’s determination.

In particular, the evidence forestalls an objection that the “relevant time period for

assessing the existence of a disability, so as to trigger the ADA’s protections, is the time

of the alleged discriminatory act.” EEOC v. STME, LLC, 938 F.3d 1305, 1314 (11th

Cir. 2019). As the foregoing principle maintains, “[i]t is well settled that ‘impairment’

in [§ 12102(1)’s] first ‘actual disability’ prong, is limited to impairments that exist at the

time of the adverse employment action and does not include impairments that manifest

after the alleged discrimination.” Id. at 1315. 25


25
   In accordance with these principles, courts routinely hold evidence pertaining to the plaintiff’s
alleged disability which postdates the relevant time period remains immaterial to demonstrating a
disability. See, e.g., Cash v. Smith, 231 F.3d 1301, 1306 n.5 (11th Cir. 2000) (“The fact that [the plaintiff]
was eventually hospitalized for depression in July and September of 1998 is irrelevant to this case. The
employment action that [the plaintiff] is complaining of occurred in late April and early May of 1998,
and we evaluate her disability as manifested at that time.”); Quintero v. Rite Aid of N.Y., Inc., No. 09 Civ.
6084 (JLC), 2011 U.S. Dist. LEXIS 130920, at *41–44 (S.D.N.Y. Nov. 10, 2011) (A physician’s report,
“which offer[ed] only psychological diagnoses from outside the relevant time period,” remained
insufficient to demonstrate the plaintiff’s learning disability substantially limited a major life activity.);
Jenkins v. Wholesale Alley, Inc., No. 1:05-CV-03266-JEC, 2007 U.S. Dist. LEXIS 110582, at *33 (N.D.
Ga. Sept. 11, 2007) (A physician’s report on the plaintiff’s headaches, which postdated the plaintiff’s
                                                     37
        Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 38 of 74




       The admonition does not apply to this case, however. As the Eleventh Circuit

recognizes,

       [A]bsent evidence of sudden trauma that can cause retardation, the IQ
       tests [i.e., diagnosis of an intellectual disability] create a rebuttable
       presumption of a fairly constant IQ [i.e., intellectual disability] throughout
       . . . life. . . . Other appellate courts have recognized this presumption
       finding that IQ’s [intellectual disability] remain fairly constant throughout
       life. See Muncy v. Apfel, 247 F.3d 728, 734 (8th Cir. 2001) (“Mental
       retardation is not normally a condition that improves as an affected person
       ages. . . . Rather, a person’s IQ is presumed to remain stable over time in
       the absence of any evidence of a change in a claimant's intellectual
       functioning.”); Luckey v. U.S. Dept. of Health & Human Servs., 890 F.2d 666,
       668 (4th Cir. 1989) (holding absence of IQ test in developmental years did
       not preclude finding of mental retardation predating age twenty-two and
       courts should assume an IQ remained constant absent evidence indicating
       change in intellectual functioning).

Hodges v. Barnhart, 276 F.3d 1265, 1268-69 (11th Cir. 2001); see also Siron v. Comm’r of Soc.

Sec., 757 F. App’x 831, 833 (11th Cir. 2018) (“We have recognized a rebuttable

presumption that IQ remains constant throughout life.”) (citing Hodges, 276 F.3d at

1268-69); Holladay v. Campbell, 463 F. Supp. 2d 1324, 1330 (N.D. Ala. 2006) (“Many

forms of mental illness are temporary, cyclical, or episodic. Mental retardation, by

contrast is permanent . . . [except for ameliorat[ion] through education and

habilitation.”), aff’d sub nom. Holladay v. Allen, 555 F.3d 1346 (11th Cir. 2009).

       Another court comprehensively elaborated upon the nature of intellectual




employment with the defendant, could “not establish that [the] plaintiff suffered from a disability
during the relevant time period.”); Prichard v. Dominguez, No. 3:05cv40/RV/MD, 2006 U.S. Dist.
LEXIS 46607, at *37 (N.D. Fla. June 29, 2006) (“It is of no moment that, according to [the social
worker], Plaintiff’s medical condition and symptoms worsened after the alleged discrimination.”).
                                                38
        Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 39 of 74




disabilities:

       [T]he Ohio Court of Appeals’s ruling is contrary to the established
       definition of intellectual disability as set forth in clearly established
       Supreme Court precedent. As expressed in Atkins [v. Virginia, 536 U.S.
       304 (2002)], “clinical definitions of mental retardation require not only
       subaverage intellectual functioning, but also significant limitations in
       adaptive skills such as communication, self-care, and self-direction that
       became manifest before age 18.” 536 U.S. at 318. More precisely, the
       AAMR [American Association on Mental Retardation] definition in
       Atkins made clear: “Mental Retardation manifests before 18.” Id. at 308 n.
       3. Importantly, the clinical definitions cited with approval by Atkins and
       adopted by [State v. Lott, 779 N.E.2d 1011 (Ohio 2002)] do not treat
       present functioning and early onset as unrelated parts of a disconnected
       three-part test. To the contrary, a plain reading of these clinical definitions
       makes clear that if an individual is indeed presently intellectually disabled, as
       the term is understood, the disability would have manifested itself before
       the individual turned eighteen. Thus, pursuant to the clinical definitions in
       Atkins, past evidence of intellectual disability -- including evidence of
       intellectual disability from an individual’s childhood -- is relevant to an
       analysis of an individual’s present intellectual functioning. See Hall v.
       Florida, -- U.S. --, 134 S.Ct. 1986, 1999 (2014) (rejecting Florida’s Atkins
       test where it “[ran] counter to the clinical definition cited throughout
       Atkins ”).

       This is consistent with the Supreme Court’s holding in Heller v. Doe by Doe,
       509 U.S. 312 (1993). In Heller, the Court examined the constitutionality of
       a statute governing the involuntary civil commitment of the mentally
       retarded. Relying on clinical definitions of mental retardation from the
       AAMR and others, the Court held that committing the mentally retarded
       based on clear and convincing evidence of future dangerousness was
       constitutional because these definitions indicated that intellectual disability
       “becomes apparent before adulthood” and “is a permanent, relatively static
       condition, so a determination of dangerousness may be made with some
       accuracy based on previous behavior.” Id. at 321–23 (emphasis added)
       (citations omitted). This was particularly true for adults because “[b]y the
       time the person reaches 18 years of age the documentation and other
       evidence of the condition have been accumulated for years.” Id. at 322.
       Thus, “almost by definition in the case of the retarded [adult] there is an
       18-year record upon which to rely” when assessing the individual’s future
       intellectual functioning. Id. at 323.[4] * * *
                                              39
        Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 40 of 74




                 Indeed, based on the clinical definitions adopted by Heller, courts
               [4]

               have overwhelmingly held that intellectual capabilities remain stable
               throughout life and, consequently, evidence of intellectual disability
               from earlier in life is directly relevant to present-day [and,
               obviously, interim] intellectual disability determinations. See
               Talavera v. Astrue, 697 F.3d 145, 152 (2d Cir. 2012) (“We agree with
               the majority of our sister Circuits that it is reasonable to presume,
               in the absence of evidence indicating otherwise, that claimants will
               experience a fairly constant IQ throughout their lives.”) (internal
               quotation marks and brackets omitted); Ochoa v. Workman, 669 F.3d
               1130, 1137-38 (10th Cir.), cert. denied, -- U.S. --, 133 S. Ct. 321 (2012)
               (citing Heller for the proposition that because mental retardation is
               a static condition, any “temporal focus is more semantical than
               real”) (internal quotation marks omitted); Moormann v. Schriro, 672
               F.3d 644, 649 (9th Cir.), cert. denied, -- U.S. --, 132 S. Ct. 1656 (2012)
               (“The law . . . does not indicate retardation is a product of changing
               circumstances.”); Muncy v. Apfel, 247 F.3d 728, 734 (8th Cir. 2001)
               (“Mental retardation is not normally a condition that improves as
               an affected person ages. . . . Rather, a person’s IQ is presumed to
               remain stable over time.”); Hodges v. Barnhart, 276 F.3d 1265, 1268
               (11th Cir. 2001) (“IQ tests create a rebuttable presumption of a
               fairly constant IQ throughout her life.”); United States v. Smith, 790
               F.Supp.2d 482, 503-04 (E.D. La. 2011) (“[T]he AAMR/AAIDD
               has been clear that a person’s current strengths and weaknesses are
               not the best evidence of the relevant facts in an Atkins hearing”
               because IQ “is a relatively stable, immutable trait.”).

Williams v. Mitchell, 792 F.3d 606, 619-20 & n.4 (6th Cir. 2015) (emphasis in original).26

Therefore, the diagnosis of Adams’s intellectual disability in or around 2016 fairly

indicates he has manifested the impairment since childhood.

       There exists other evidence of Adams’s intellectual disability, including from his



26
   As indicated previously, the DSM-5 corroborates the courts’ assessments: “[i]ntellectual disability
(intellectual developmental disorder) is a disorder with onset during the developmental period.” DSM-
5 at 33.
                                                 40
        Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 41 of 74




childhood. As reflected, Adams partook in special education classes in high school, and

he stated he received a “Certificate of Learning disabilities” from the school. (Doc. 26-

1 at 71). Mrs. Adams testified Adams “didn’t get a high school diploma. They gave him

a certificate. He was in special education.” (Tosha Adams Dep at 61, ll. 2–4). The court

notes that the Rules of the Alabama State Board of Education regarding Special

Education Services provide for the award of a graduation certificate for special

education students who have not completed the requirements to obtain a high school

diploma. See Ala. Admin. Code § 290-8-9-.02(6)(f) (“A regular high school diploma does

not include an alternative degree that is not fully aligned with the State’s academic

standards, such as a certificate . . . .”); id. at § 290-8-9.10(9) (providing students with

disabilities who do not achieve certain requirements a “graduation certificate” and the

opportunity to participate in “public activities related to graduation”).

       The other record evidence of Adams’s disability materializes in Mrs. Adams’s

testimony. Mrs. Adams testified she told Morrow that Adams had a learning disability,

and she “always say[s] that Adams has a learning disability.” (Tosha Adams Dep. at 33,

ll. 3–12; 50, ll. 4–5). 27   28
                                  Mrs. Adams explained she discovered Adams had a learning

disability “the first night [she met him], because he couldn’t write down [her] phone


27
  As discussed previously, the court discerns that the Adamses used intellectual disability and learning
disability interchangeably.

28
  Morrow averred that “[a]lthough Mr. Adams needed reading and writing assistance during the
application and onboarding process, [neither] Mr. Adams nor [Mrs. Adams] ever informed me that he
had . . . a mental disability.” (Doc. 26-3 at 4).
                                                  41
        Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 42 of 74




number” and “[h]e couldn’t give [her] his phone number because he didn’t know it.”

(Id. at 62, ll. 3–8). Moreover, Mrs. Adams told Sinclair that Adams had an intellectual

disability, and that she “always say[s] that he has a[n] . . . intellectual disability.” (Id. at

50, ll. 4–7). Ms. Adams similarly averred that based upon Adams’s illiteracy, and his

inability to “tell time” or navigate direction, his “disability is very obvious.” (Id. at 60,

ll. 2–3). Relatedly, Adams testified Crestwood “knew [he] had a problem reading”, and

“[p]eople [he] work[ed] with kn[ew] [he] had problems” reading. (Warren Adams Dep.

at 35, l. 22; 99, ll. 8–12).

       As the ADAAA and the EEOC regulations direct, “the question of whether an

individual’s impairment is a disability under the ADA should not demand extensive

analysis . . . .” 42 U.S.C. § 12101 note; see also 29 C.F.R. § 1630.1(c)(4) (“The question

of whether an individual meets the definition of disability . . . should not demand

extensive analysis.”). “Congress intended ‘that the establishment of coverage under the

ADA should not be overly complex nor difficult, and expect[ed] that the [ADAAA] will

lessen the standard of establishing whether an individual has a disability for purposes

of coverage under the ADA.’” Mazzeo, 746 F.3d at 1268 n.2 (quoting H.R. Rep. No.

110–730, at 9 (2008)) (alterations in original). Based upon the foregoing principles, the

evidence regarding Adams’s intellectual disability presents a genuine dispute of material

fact whether he manifests that impairment.




                                              42
        Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 43 of 74




                     2.      A Genuine Issue of Material Fact Exists as to Whether
                             Adams’s Alleged Intellectual Disability Affects a Major Life
                             Activity

       The second consideration of the “actual disability” prong assesses whether a

person’s alleged impairment affects a major life activity. 42 U.S.C. § 12102(1)(A). In

undertaking the assessment, the first step entails the delineation of major life activities

limited by the pertinent impairment. For Adams’s intellectual disability, a genuine issue

of material fact ensues because of the low bar set by the ADAAA and applicable

regulations regarding his impairment.

       The parties debate whether Adams’s intellectual disability limits the major life

activities of working. As alluded, however, the inquiry need not venture into that

domain. Pursuant to the ADAAA, major life activities include “learning, reading,

concentrating, thinking, [and] communicating.” Id. at 12102(2)(A). A “major life activity

also includes the operation of a major bodily function, including but not limited to, . .

. neurological [and] brain . . . functions.” Id. at 12102(2)(B). The regulations include

these definitions as well. See 29 C.F.R. §§ 1630.2(i)(1)(i) & (ii).

       By definition, an intellectual disability affects all of the afore-cited life activities.

To recount:

       Intellectual disability (intellectual developmental disorder) is a disorder
       with onset during the developmental period that includes both intellectual
       and adaptive functioning deficits in conceptual, social, and practical
       domains. The following three criteria must be met:
       A. Deficits in intellectual functions, such a reasoning, problem solving,
       planning, abstract thinking, judgment, academic learning, and learning
       from experience, confirmed by both clinical assessment and
                                              43
        Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 44 of 74




       individualized, standardized intelligence testing.
       B. Deficits in adaptive functioning that result in failure to meet
       developmental and sociocultural standards for personal independence and
       social responsibility. Without ongoing support, the adaptive deficits limit
       functioning in one or more activities of daily life, such as communication,
       social participation, and independent living, across multiple environments,
       such as home, school, work, and community.
       C. Onset of intellectual and adaptive deficits during the developmental
       period.

AM. PSYCHIATRIC ASS’N, DIAGNOSTIC           AND   STATISTICAL MANUAL        OF   MENTAL

DISORDERS 33 (5th ed. 2013). The record reflects Adams’s diagnosis with an intellectual

disability, which necessarily envelopes the foregoing deficits.

       Moreover, the record includes anecdotal evidence that Adams manifested those

deficits. Mrs. Adams accompanied Adams to his job interview, completed any

paperwork, and answered all interview questions while Adams sat in attendance. (Tosha

Adams Dep. at 33, ll. 3-7; 34, ll. 2-4, 7-9). As she explained to Morrow, Adams is “not

able to articulate himself,” and “not able to explain things.” (Id. at 33, ll. 8-12). When

presented with the position description, she remarked that she would not have read it

to Adams because “he doesn’t understand anything.” (Id. at 37, ll. 19-20). Mrs. Adams

shared that she and other unidentified individuals “took the time to show [Adams] how

to go back and forth to work on a bus by himself” because he did not have a driver’s

license, which engendered happiness in Adams due to the independence he gained. (Id.

at 39, ll. 5-13).

       Moreover, Mrs. Adams described her initial interactions with Adams:

“[o]n . . . the first night [we met], because he couldn’t write down my phone
                                            44
        Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 45 of 74




number. . . . he couldn’t give me his phone number because he didn’t know it.” (Id. at

62, ll. 2–8). Further, Mrs. Adams stated she believed Adams’s disability is

       very obvious . . . [b]ecause he’s not able to understand a lot of things that
       people say. He’s not able to read. He’s not able to tell time. He doesn’t
       know direction. He doesn’t even know his ABCs. He can’t count
       probably to 30.

(Id. at 60, ll. 2–3, 17–22; 61, ll. 2–4).

       Furthermore, Adams acknowledges his deficits. Adams testified his disabilities

include “reading and writing.” (Warren Adams Dep. at 88, l. 17). He declared he does

not read “that good” and has “no education.” (Id. at 88, ll. 10–11). He knows how to

“fill out [his] name and stuff like that”, but “[w]hen it gets to . . . big words, [he] can’t

do it.” (Id. at 88, ll. 11–14). Adams further testified: “I can’t read. I can’t hardly do

nothing. . . . People call me stupid and dumb, don’t know how to read. . . . When I was

in high school . . . [people] pick[ed] with me and call[ed] me dumb and didn’t know how

to drive, didn’t know how to do nothing.” (Id. at 97, ll. 18-23; 98, ll. 1–6). He stated

that the “people [he] work[ed] with kn[ew] [he] had problems.” (Id. at 99, ll. 8–9).

Adams specified he is “kind of slow”, and his problems involve difficulties reading and

articulating his words. (Id. at 99, ll. 12–13). Relatedly, Adams could not properly deliver

meal trays, even after receiving instruction, because he does not read well, which

resulted in him “giving people the wrong tray.” (Id. at 50, l. 9; 56, ll. 15-17).

       Based on the foregoing evidence, there definitely exists a genuine dispute of

material fact whether Adams’s alleged intellectual disability limited his major life

                                             45
       Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 46 of 74




activities of learning, reading, concentrating, thinking, communicating, and neurological

brain functions.

                     3.     A Genuine Issue of Material Fact Exists as to Whether
                            Adams’s Alleged Intellectual Disability Substantially Limited
                            the Identified Major Life Activities

       The final assessment for the “actual disability” prong queries whether Adams’s

alleged impairment substantially limits the identified major life activities.         The

regulations provide that certain “rules of construction apply when determining whether

an impairment substantially limits an individual in a major life activity”:

       (i) The term “substantially limits” shall be construed broadly in favor of
       expansive coverage, to the maximum extent permitted by the terms of the
       ADA. “Substantially limits” is not meant to be a demanding standard.

       (ii) An impairment is a disability within the meaning of this section if it
       substantially limits the ability of an individual to perform a major life
       activity as compared to most people in the general population. An
       impairment need not prevent, or significantly or severely restrict, the
       individual from performing a major life activity in order to be considered
       substantially limiting. Nonetheless, not every impairment will constitute a
       disability within the meaning of this section.

       (iii) The primary object of attention in cases brought under the ADA
       should be whether covered entities have complied with their obligations
       and whether discrimination has occurred, not whether an individual’s
       impairment substantially limits a major life activity. Accordingly, the
       threshold issue of whether an impairment “substantially limits” a major
       life activity should not demand extensive analysis.

       (iv) The determination of whether an impairment substantially limits a
       major life activity requires an individualized assessment. However, in
       making this assessment, the term “substantially limits” shall be interpreted
       and applied to require a degree of functional limitation that is lower than
       the standard for “substantially limits” applied prior to the ADAAA.

                                            46
        Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 47 of 74




       (v) The comparison of an individual’s performance of a major life activity
       to the performance of the same major life activity by most people in the
       general population usually will not require scientific, medical, or statistical
       analysis.

29 C.F.R. § 1630.2(j)(1). The regulations provides that the foregoing principles of

construction “are intended to provide for more generous coverage and application of

the ADA’s prohibition on discrimination through a framework that is predictable,

consistent, and workable for all individuals and entities with rights and responsibilities

under the ADA as amended.” Id. at § 1630.2(j)(3)(i).

       Even more pronounced, the regulations lessen the requirements for the inquiry

at bar. In a definitional section entitled “Predictable assessments,” the rule declares that

“the individualized assessment of some types of impairments will, in virtually all cases,

result in a determination of coverage under paragraphs (g)(1)(i) (the “actual disability”

prong) . . . .” Id. at § 1630.2(j)(3)(ii). “Given their inherent nature, these types of

impairments will, as a factual matter, virtually always be found to impose a substantial

limitation on a major life activity. Therefore, with respect to these types of impairments,

the necessary individualized assessment should be particularly simple and

straightforward.” Id.

       Most crucial for the present determination, one “predictable assessment”

“easily” engenders the “conclu[sion] that the following types of impairments will, at a

minimum, substantially limit the major life activities indicated: . . . an intellectual disability

(formerly termed mental retardation) substantially limits brain function . . . .”       Id. at §

                                               47
        Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 48 of 74




1630.2(j)(3)(iii) (emphasis added).

       Based upon the foregoing directives and principles from the definitional

regulations, there surely exists a genuine dispute of material fact whether Adams’s

diagnosed intellectual disability substantially limits major life activities. The anecdotal

evidence reviewed previously portrays that Adams manifests deficits in brain function

“as compared to most people in the general population,” especially as the comparison

“usually will not require scientific, medical, or statistical analysis.” Given the principle

that “‘[s]ubstantially limits’ is not meant to be a demanding standard”; the directive that

“the threshold issue of whether an impairment ‘substantially limits’ a major life activity

should not demand extensive analysis”; and the predictable assessment that intellectual

disabilities substantially limits brain functions, a reasonable jury may conclude that

Adams’s alleged intellectual disability substantially limits some of his major life

activities.

              B.     Adams Has Not Proceeded on the Record of a Learning
                     Disability Prong

       Adams fails to elicit any facts in support of the second prong of the disability

standard. To recount, a plaintiff may establish a disability pursuant to the second prong

by demonstrating a record of an impairment that substantially limits a major life activity.

42 U.S.C. § 12102(1)(B); 29 C.F.R. § 1630.2(k)(1). A plaintiff may satisfy this burden

by proving he “has a history of, or has been misclassified as having,” a substantially

limiting impairment. 29 C.F.R. § 1630.2(k)(1). Such history or misclassification may

                                            48
        Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 49 of 74




manifest in various “types of records . . . , including but not limited to, education,

medical, or employment records.” C.F.R. Part 1630, App. § 1630.2(k).

       The EEOC’s Interpretive Guidance forestalls Adams’s reliance upon this prong:

       Such evidence that an individual has a past history of an impairment that
       substantially limited a major life activity is all that is necessary to establish
       coverage under the second prong. An individual may have a “record of”
       a substantially limiting impairment -- and thus be protected under the
       “record of” prong of the statute -- even if a covered entity does not
       specifically know about the relevant record. Of course, for the covered
       entity to be liable for discrimination under title I of the ADA, the individual
       with a “record of” a substantially limiting impairment must prove that the covered entity
       discriminated on the basis of the record of the disability.

29 C.F.R. Pt. 1630, App. § 1630.2(k) (emphasis added).

       In his summary judgment opposition, Adams has not argued or even mentioned

– and thus has not pointed to any evidence – that Crestwood discriminated on the basis

of Adams’s record of intellectual disability. Adams has only referenced reliance on the

actual disability prong. (Doc. 31 at 9). Therefore, Adams has abandoned resort to the

“record of disability” prong. 29

               C.      Adams Cannot Proceed With a Regarded-As Discrimination
                       Claim Under the Third Prong Based Upon His Reasonable
                       Accommodation Claim

       A plaintiff may establish a disability pursuant to the third prong of the section

defining “disability” by demonstrating his employer regarded him as having an


29
  It appears that reliance upon this prong would have been superfluous anyway, as “[i]ndividuals who
are covered under the “record of” prong will often be covered under the first prong of the definition
of disability as well.” 29 C.F.R. Pt. 1630, App. § 1630.2(k)

                                                  49
        Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 50 of 74




impairment. See 42 U.S.C. § 12102(1)(C). A plaintiff may satisfy this standard by

demonstrating he “has been subjected to an action prohibited under [the ADA] because

of an actual or perceived physical or mental impairment[,] whether or not the

impairment limits or is perceived to limit a major life activity.” Id. § 12102(3)(A).

       Based upon Adams’s claims, he cannot proceed under this prong. Adams

essentially argues that Crestwood failed to reasonably accommodate his requests for job

modifications, and this failure led him to quit his employment.30 As provided by the

ADAAA, an employer “need not provide a reasonable accommodation . . . to an

individual who meets the definition of disability in section 12102(1) of this title solely

under subparagraph (C) of such section.” 42 U.S.C. § 12201(h); see also 29 C.F.R. §

1630.9(e) (An employer “is not required to provide a reasonable accommodation to an

individual who meets the definition of disability solely under the ‘regarded as’ prong.”).

That is, “an individual covered by the ‘regarded as’ prong of the definition of disability

is not entitled to reasonable accommodation.” 1 ADA: Employee Rights § 3.04 (2020)

(citing § 12201(h)). Therefore, even if Adams sustained coverage under the regarded-

as disability prong, he would not be entitled to his requested accommodations.

       Indeed, although Crestwood argued in its summary judgment motion that

Adams could not sustain a regarded-as claim, Adams’s opposition to summary

judgment did not contest Crestwood’s contention. Rather, the opposition focused on


30
  In fact, Adams’s continued threat “to quit every day” spurred Mrs. Adams to call the director of
human resources to address the lack of an accommodation. (Tosha Adams Dep. at 46, ll. 10–13).
                                               50
       Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 51 of 74




Adams’s choice of performing the assigned duties or quitting. (See Doc. 31 at 6) (“[Mrs.]

Adams recalled that Morrow said that if Mr. Adams did not like the assignments he

should just quit. T. Adams pg. 52:17- 23, pg. 53:1 -17. Ms. Sinclair [the human

resources director] confirmed that was nothing that could be done and Mr. Adams

either did the job or quit. Id.”). Therefore, based upon the foregoing analysis, Adams

has abandoned his regarded-as disability discrimination claim.

             D.     A Reasonable Juror Cannot Conclude Crestwood
                    Discriminated Against Adams Based Upon His Alleged
                    Anxiety

      Adams alleges he “is disabled by way of anxiety”, and contends Crestwood failed

to reasonably accommodate his anxiety in violation of the ADA. (Doc. 1 ¶¶ 5, 22). As

pertinent here, the ADA forbids an employer from “discriminat[ing] against a qualified

individual on the basis of a disability” by “not making reasonable accommodations to

the known . . . mental limitations of an . . . employee.” 42 U.S.C. § 12112(a), (b)(5)(A)

(emphasis added).

      Thus, a plaintiff cannot demonstrate a prima facie case of disability discrimination

absent evidence the employer knew of her alleged disability. See July v. Bd. of Water &

Sewer Comm’rs of City of Mobile, No. 11-0635-WS-N, 2012 U.S. Dist. LEXIS 169199, at

*34 n.13 (S.D. Ala. Nov. 29, 2012) (“Obviously, an employer cannot discriminate

against an employee based on a disability that it does not know he has.”); Rogers v. CH2M

Hill, 18 F. Supp. 2d 1328, 1334 (M.D. Ala. 1998) (“If an employer does not know of

the specific cause for some behavior of the employee, the employer might attribute that
                                           51
       Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 52 of 74




behavior to a non-protected cause. Notice by the employee is needed in an ADA case,

therefore, in large part because without it the employer might not ever know that the

employee suffers from a disability.”). Here, Adams fails to demonstrate Crestwood

knew of his alleged anxiety.      Accordingly, no reasonable juror could conclude

Crestwood failed to reasonably accommodate Adams’s alleged anxiety in violation of

the ADA.

      Adams’s primary care physician, Dr. Hassan, treated Adams for anxiety, and Mrs.

Adams testified that a certified registered nurse practitioner (“CRNP”) at Quality of

Life Health Services treated Adams for anxiety during his employment with Crestwood.

(Tosha Adams Dep. at 55, ll. 13–22). In addition, Mrs. Adams averred that due to

Adams’s frustration with delivering meal trays to hospital patients, the CRNP either

increased Adams’s anxiety medication or prescribed an additional anxiety medication

during his employment with Crestwood. (Id. at 55, ll. 5–16). However, Adams testified

he “didn’t tell anybody” at Crestwood he experienced anxiety, and no one at Crestwood

told him they believed he experienced anxiety. (Warren Adams Dep. at 100, ll. 15–22).

      Based upon the foregoing evidence, a reasonable juror may not conclude

Crestwood knew Adams had anxiety. Although the Adamses aver Adams received

treatment for anxiety during his employment with Crestwood, as afore-cited, Adams

testified he never informed anyone at Crestwood he experienced anxiety and no one

represented to Adams they believed he experienced anxiety. Adams’s testimony thus

forecloses his claim that Crestwood discriminated against him on the basis of his alleged
                                           52
         Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 53 of 74




anxiety. See Williamson v. Clarke Cnty. Dep’t of Human Res., 834 F. Supp. 2d 1310 (S.D.

Ala. 2011) (the plaintiff failed to establish a prima facie case of disability discrimination

because she never informed the decisionmaker she suffered from ADHD); Klein v. Dep’t

of Children & Fams. Servs., 34 F. Supp. 2d 1367 (S.D. Fla. 1998) (the plaintiff could not

demonstrate her employer discriminated against her based upon her alleged bipolar

disorder because she never informed her employer she suffered such impairment); Lewis

v. Zilog, Inc., 908 F. Supp. 931, 950 (N.D. Ga. 1995) (The employer lacked knowledge

of the plaintiff’s alleged bipolar disorder because she never informed the employer of

her diagnosis, and any knowledge that she “had some type of medical condition related

to stress” did not constitute knowledge of her specific impairment).

        Absent evidence Crestwood knew Adams experienced anxiety, no reasonable

juror could conclude Crestwood discriminated against Adams on the basis of his alleged

anxiety, and, therewith, Crestwood garners summary judgment on this theory of

liability.

        II.   GENUINE ISSUES OF MATERIAL FACTS EXIST AS TO
              WHETHER ADAMS COULD PERFORM THE ESSENTIAL
              FUNCTIONS OF HIS POSITION AT CRESTWOOD

        In addition to establishing that a plaintiff falls within the definition of having a

disability under the ADA, the prima facie showing requires a plaintiff to demonstrate

he or she is a qualified individual. Lewis, 934 F.3d at 1179. The Act defines a “qualified

individual with a disability” as “an individual with a disability who, with or without

reasonable accommodation, can perform the essential functions of the employment
                                             53
       Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 54 of 74




position that such individual holds or desires.” 42 U.S.C. § 12111(8). Crestwood

contends that Adams’s requests for his initial work schedule, to not work in the kitchen,

and to not deliver meal trays demonstrate he could not perform the essential functions

of his position. Crestwood may be correct that working in the kitchen may have been

an essential function of his job, but delivering meal trays to patients and working

assigned hours, regardless of their irregularity, may not have been.

      As an initial matter, the court notes that Crestwood concedes that Adams was a

qualified individual. Adams’s supervisor at Crestwood, Morrow, declared that Adams

“was a good and reliable employee” and “able to perform all of the responsibilities of

the Porter/Dishwasher role.” (Doc. 26-3 at 3). Morrow reiterated in his declaration

that Adams “was one of my best workers” and “able to handle all of the responsibilities

of the Porter/Dishwasher role and did so efficiently and effectively.” (Id.) In its

summary judgment briefs, Crestwood acknowledged that Adams could perform all of

the responsibilities of his position. (Doc. 25 at 13; Doc. 33 at 7). With these

concessions, Adams establishes that he was a qualified individual for the

Porter/Dishwasher position.

      Nonetheless, Adams argued that he could not deliver meal carts, work in the

kitchen, or work longer hours, and Crestwood asserts those duties represent essential

functions of the Porter/Dishwasher position. Therefore, because Adams contests

whether the afore-cited duties are essential functions, and because Crestwood was not

obligated to grant reasonable accommodations if they constituted the elimination of
                                           54
        Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 55 of 74




essential functions, the court will assess whether a trial issue persists as to whether those

duties are essential functions.

       “The term essential functions means the fundamental job duties of the

employment position the individual with a disability [held]. The term ‘essential

functions’ does not include the marginal functions of the position.” 29 C.F.R. §

1630.2(n)(1). A function may be essential “because the reason the position exists is to

perform that function” or “because of the limited number of employees available

among whom the performance of that job function can be distributed . . . .” Id. at §

1630.2(n)(2)(i)-(ii).

       “‘Whether a function is essential is evaluated on a case-by-case basis by

examining a number of factors.’” Lewis, 934 F.3d at 1182 (quoting D’Angelo v. ConAgra

Foods, Inc., 422 F.3d 1220, 1230 (11th Cir. 2005)). “Courts consider the employer’s

judgment of whether a particular function is essential,” Lewis, 934 F.3d at 1182 (citing

D’Angelo, 422 F.3d at 1230), as well as

       any written job description prepared before advertising or interviewing
       applicants for the job; the amount of time spent on the job performing
       the function; the consequences of not requiring the employee to perform
       the function; the terms of any collective bargaining agreement; the work
       experience of past employees in the job; and the current work experience
       of employees in similar jobs.

Lewis, 934 F.3d at 1182 (quoting Samson v. Fed. Exp. Corp., 746 F.3d 1196, 1201 (11th

Cir. 2014) (citing 29 C.F.R. § 1630.2(n)(3)(ii)-(vii))).     “Accordingly, ‘although the

employer’s judgment is ‘entitled to substantial weight in the calculus,’ this factor alone

                                             55
       Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 56 of 74




is not conclusive.’” Lewis, 934 F.3d at 1182 (quoting Samson, 746 F.3d at 1201).

      In this case, the Porter/Dishwasher job description warrants denial of summary

judgment as to the qualified individual issue. The Lewis decision is especially instructive

for the court’s determination. In Lewis, the plaintiff, a police detective, requested a

reasonable accommodation to be excepted from training requiring exposure to a Taser

shock and pepper spray due to her prior heart attack. 934 F.3d at 1173-74. The

defendant argued that such exposure was an essential function of her position. Id. at

1182. In considering whether exposure to the Taser shocks and pepper spray

constituted essential functions of the police detective position, the Eleventh Circuit

focused upon the defendant’s written job description for the position, which did not

reference such exposure anywhere in the document. Id. at 1182-83. Along with

evidence that the manufacturer did not require trainees to receive a Taser shock, the

Court held that a reasonable jury could conclude that exposure to a Taser shock or

pepper spray did not constitute essential functions of the police detective position. Id.

at 1183.

      In the case at bar, the Porter/Dishwasher Position Description describes the

following job duties as the “Position Purpose”:

      overall cleanliness of the kitchen to include: cleaning all pots, pans, dishes
      and utensils utilizing the dishmachine and three (3) compartment sink
      system; [r]emoval of all trash from kitchen to proper receptacle area;
      [c]leaning and sanitation of all kitchen equipment to include but not
      limited to: floors, walls, refrigerators, freezers and storage racks and other
      duties as assigned.

                                            56
       Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 57 of 74




(Doc. 26-1 at 48). As reflected, the Porter/Dishwasher Position Description does not

reference meal tray delivery at all, an observation which countermands Crestwood’s

assertion, via Morrow’s declaration, that the responsibility constituted an essential

function. The Position Description further states the Porter/Dishwasher “[m]ust be

able to . . . push carts that weigh approximately 100 pounds,” (id.), yet there exists no

indication that reference reflects meal cart delivery or just a part of kitchen duty. And

although the Position Description asserts “job duties and responsibilities may change

and additional job duties may be requested,” (id.), this assertion does not establish the

existence of an essential function.

      As further evidence that meal tray delivery to patients was not an essential

function of the Porter/Dishwasher position, Adams did not perform these duties when

he initially worked in the position. Furthermore, Morrow informed the Adamses that

upon hiring a new worker, Adams would not have to perform the meal tray delivery

duties, which indicates that the duties may not have been an essential function for

Adams’s Porter/Dishwasher position. Based upon the foregoing review, there remains

a genuine issue of material fact whether meal tray delivery constitutes an essential

function of the Porter/Dishwasher position.

      The change in Adams’s job schedule presents a closer issue whether Crestwood

is entitled to summary judgment on the essential functions assessment. To recount,

Morrow testified that “[w]hen the Food and Nutrition Services Department became

short staffed, [he] needed [Adams] to work a different shift on certain days.” (Doc. 26-
                                           57
       Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 58 of 74




3 at 3, ¶ 8). The Adamses complained about the change in schedule, whereby Adams

worked longer hours and/or worked into the evening. Adams’s time record reveals

that after his first week and a half of employment with Crestwood, his workday hours

varied. As reflected in the record, Adams’s workweek generally consisted of him

working from approximately 9:30 a.m. to 3:00 p.m., or 11:00 a.m. to anywhere from

7:45 p.m. to 8:15 p.m., with a couple of notations when he worked from approximately

7:00 a.m. to 3:00 p.m. (Doc. 26-1 at 49-51).

      The court heeds Crestwood’s reliance upon Davis v. Florida Power & Light Co.,

205 F.3d 1301 (11th Cir. 2000), wherein the Eleventh Circuit held the plaintiff was not

a qualified individual because mandatory overtime work was an essential function of his

position. Id. at 1305. However, there arises one critical fact that counters Crestwood’s

contention that working the assigned schedule constituted an essential function of his

job, regardless of the irregular hours: in a section of the Porter/Dishwasher Job

Position Description listing requirements, Morrow answered “NO” as to whether the

position “May be subject to Irregular hours.” (Doc. 26-1 at 48). Based upon this

evidence, a reasonable jury may conclude that an irregular schedule did not represent

an essential function of the Porter/Dishwasher position, yet there remains the issue

whether request for the regular schedule represented a reasonable accommodation. As

a result, ultimate resolution awaits determination in the next section.

      Finally, there should be no dispute that working in the kitchen washing dishes

and disposing of garbage constituted essential functions of Adams’s employment. The
                                           58
       Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 59 of 74




Position Description expressly portrays that washing dishes and removing trash from

the kitchen represented two aspects of the position’s purpose. Id. Morrow buttressed

the foregoing contention in his declaration. (Doc. 26-3 at 2). Therefore, Adams cannot

maintain that working in the kitchen was not an essential function of his position.

      Based on the foregoing analyses, genuine issues of material facts persist as to

whether Adams was a qualified individual with a disability pursuant to the statutory and

regulatory definitions.

      III.   A REASONABLE JURY MAY CONCLUDE THAT ADAMS’S
             PERTINENT REQUESTS FOR ACCOMMODATIONS WERE
             REASONABLE

      Regarding the final element of the prima facie standard, which represents the last

issue contested in the summary judgment motion, Adams must demonstrate a triable

issue as to whether Crestwood discriminated against him on the basis of his disability.

An employee satisfies this element by establishing a genuine issue of material fact

whether the employer failed to accord a reasonable accommodation for the employee’s

disability. Boyle v. City of Pell City, 866 F.3d 1280, 1289 (11th Cir. 2017) (“An employer

unlawfully discriminates against an otherwise qualified person with a disability when it

fails to provide a reasonable accommodation for the disability, unless doing so would

impose an undue hardship on the employer.”); Frazier-White v. Gee, 818 F.3d 1249, 1255

(11th Cir. 2016) (framing issue on appeal as “whether Defendant discriminated against

Plaintiff by failing to provide a reasonable accommodation that would have enabled her

to perform either her CSO duties or the essential duties”); Holly, 492 F.3d at 1262 (“[A]n
                                           59
        Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 60 of 74




employer’s failure to reasonably accommodate a disabled individual itself constitutes

discrimination under the ADA, so long as that individual is ‘otherwise qualified,’ and

unless the employer can show undue hardship.”) (emphasis in original); see also 42 U.S.C.

§ 12112(b)(5)(A). That is, an employer’s failure to provide a reasonable accommodation

may be evidence that that employer has discriminated against an employee “on the basis

of” his or her disability.

       Adams straightforwardly establishes a genuine issue of material fact on this

element vis-à-vis the request to be relieved from the meal tray delivery duty. Most

pertinent here, reasonable accommodation “means”

       (ii) Modifications or adjustments to the work environment, or to the
       manner or circumstances under which the position held or desired is
       customarily performed, that enable an individual with a disability who is
       qualified to perform the essential functions of that position; or

       (iii) Modifications or adjustments that enable a covered entity’s employee
       with a disability to enjoy equal benefits and privileges of employment as
       are enjoyed by its other similarly situated employees without disabilities.

29 C.F.R. § 1630.2(o)(1).

       “What constitutes a reasonable accommodation depends on the circumstances,

but it may include ‘job restructuring, part-time or modified work schedules, [and]

reassignment to a vacant position’ among other things.” Id. (quoting 42 U.S.C. §

12111(9)(B)). “The employee has the burden of identifying an accommodation and

demonstrating that it is reasonable,” and “an employer’s ‘duty to provide a reasonable

accommodation is not triggered unless a specific demand for an accommodation has

                                           60
        Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 61 of 74




been made.’” Id. at 1255-56.

       Here, the Adamses requested relief from the meal tray delivery duty given

Adams’s experience making mistakes in deliveries, particularly due to his lack of reading

skills and the associated complaints he received from nurses regarding his performance

of the duty. Because a genuine issue of material fact persists as to whether delivering

meal trays constitutes an essential function of the Porter/Dishwasher position, this

factor does not mar the reasonableness of Adams’s request. Furthermore, given the

importance of the meal delivery duty to Crestwood’s operations and the health and

safety of its patients, the reasonableness of the request for relief from the duty manifests

concretely given that Adams, according to the testimony of the Adamses, botched the

responsibility regularly. Indeed, that Adams botched the meal tray delivery duty

regularly, and it may not constitute an essential function, conveys that seeking an

accommodation to remove the duty from his responsibilities may have evinced good

common sense. 31

       Moreover, a reasonable jury may conclude that relief from the meal tray delivery

duty constitutes a reasonable accommodation even if it does not conclude such duty




31
   Furthermore, and notably, Adams testified he “[s]ometimes” delivered meal trays to patients at a
previous hospital job; however, the hospital staff “show[ed] [him] where to take” the trays and “didn’t
leave [him] by [him]self.” (Warren Adams Dep. at 14, l. 20; 15, ll. 4–5). Adams receiving such
assistance at his previous hospital job engenders a rational inference he reasonably requested relief
from the meal tray delivery duty as an accommodation at Crestwood.

                                                  61
         Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 62 of 74




constituted an essential function of the Porter/Dishwasher position. 32 To be sure,

Eleventh Circuit decisions declare that “[a]n accommodation is only reasonable if it

allows the disabled employee to perform the essential functions of the job in question.”

Frazier-White, 818 F.3d at 1255 (citation omitted); accord Bagwell v. Morgan Cnty. Comm’n,

676 F. App’x 863, 866 (11th Cir. 2017); Agee v. Mercedes-Benz U.S. Int’l, Inc., 646 F. App’x

870, 874 (11th Cir. 2016); Dickerson v. Sec’y, Dep’t of Veterans Affs. Agency, 489 F. App’x

358, 360 (11th Cir. 2012); Anderson v. Embarq/Sprint, 379 F. App’x 924, 927 (11th Cir.

2010); Webb v. Donley, 347 F. App’x 443, 445–46 (11th Cir. 2009); Lucas v. W. W. Grainger,

Inc., 257 F.3d 1249, 1259–60 (11th Cir. 2001); LaChance v. Duffy’s Draft House, 146 F.3d

832, 835 (11th Cir. 1998).

        However, the Eleventh Circuit likewise provides that “the ADA may require an

employer to restructure a particular job by altering or eliminating some of its marginal functions

. . . .” Lucas v. W.W. Grainger, Inc., 257 F.3d 1249, 1260 (11th Cir. 2001) (citations omitted)

(emphasis added); see also Holly, 492 F.3d at 1256 (“On the other hand, ‘the ADA may

require an employer to restructure a particular job by altering or eliminating some of its

marginal functions.”) (quoting Lucas, 257 F.3d at 1260) (emphasis in original). 33 This


32
  As referenced previously, if the meal tray delivery duty did not constitute an essential function of
the Porter/Dishwasher position, the jury may reasonably conclude Adams could perform the essential
functions of the Porter/Dishwasher position without a reasonable accommodation. See 42 U.S.C. §
12111(8).
33
  See also Bagwell v. Morgan Cty. Comm’n, 676 F. App’x 863, 866 (11th Cir. 2017) (same); Ivey v. First
Quality Retail Serv., 490 F. App’x 281, 285 (11th Cir. 2012) (same); Calvo v. Walgreens Corp., 340 F. App’x
618, 623 (11th Cir. 2009) (same); Woodruff v. Sch. Bd. of Seminole Cty., Fla., 304 F. App’x 795, 800 (11th
Cir. 2008) (same).
                                                    62
       Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 63 of 74




admonition corresponds to the statute’s inclusion of job restructuring as a reasonable

accommodation in appropriate circumstances, 42 U.S.C. § 12111(9)(B), as reflected in

the EEOC’s interpretive guidance to its regulations:

       Another of the potential [reasonable] accommodations listed is “job
       restructuring.” An employer or other covered entity may restructure a job
       by reallocating or redistributing nonessential, marginal job functions. For
       example, an employer may have two jobs, each of which entails the
       performance of a number of marginal functions. The employer hires an
       individual with a disability who is able to perform some of the marginal
       functions of each job but not all of the marginal functions of either job.
       As an accommodation, the employer may redistribute the marginal
       functions so that all of the marginal functions that the individual with a
       disability can perform are made a part of the position to be filled by the
       individual with a disability. The remaining marginal functions that the
       individual with a disability cannot perform would then be transferred to
       the other position. See Senate Report at 31; House Labor Report at 62.

29 C.F.R. § Pt. 1630, App.

       The Eleventh Circuit’s decision in Holly, supra, illustrates the application of the

foregoing provisions. In Holly, the plaintiff sought a reasonable accommodation from

the defendant-employer’s strict punctuality policy, which deemed an employee tardy if

he or she clocked in a second or more after the shift reporting time. 492 F.3d at 1253,

1256. The plaintiff had a disability which regularly occasioned tardy attendance, and he

sought an accommodation to allow him to report to work tardily. Id. at 1254. The

defendant refused to accommodate the plaintiff’s disability, and the plaintiff’s violations

of the punctuality policy ultimately resulted in his termination. Id.

       On appeal, the Eleventh Circuit determined that a genuine dispute of material

fact existed as to whether punctuality was an essential element of the plaintiff’s job, and
                                            63
       Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 64 of 74




thus, whether the plaintiff was a qualified individual with a disability given his inability

to heed the defendant’s strict punctuality policy. Id. at 1256-61. Correspondingly, the

Court accredited the plaintiff’s argument that if strict punctuality constituted a marginal

function of the job, then the defendant’s failure to reasonably accommodate the

plaintiff by modifying his work schedule averred a disability discrimination claim

appropriate for trial. Id. at 1257, 1261-62. As the Court declared, “an employer’s failure

to reasonably accommodate a disabled individual itself constitutes discrimination under

the ADA, so long as that individual is ‘otherwise qualified,’ and unless the employer can

show undue hardship.” Id. at 1262 (emphasis in original). Therefore, although “an

accommodation that does not enable the employee to perform an essential function of

his position is facially unreasonable and is not required by the ADA,” id. at 1262 n.16,

the Court elucidated that alteration or removal of a marginal function may constitute a

reasonable accommodation that enables an employee to perform his or her essential

functions.

       As portrayed previously, a similar situation emerged in this case. If delivering

meal trays was not an essential element of Adams’s job, then Crestwood’s alleged failure

to reasonably accommodate Adams by eliminating that marginal duty from his

responsibilities presents a disability discrimination claim appropriate for trial. That is,

the failure to remove an alleged marginal function from Adams’s job may have

prevented him from performing the essential functions of his position, particularly as

Adams avers he “lost his employment” due to Crestwood’s alleged failure to
                                            64
       Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 65 of 74




accommodate his disability. (Doc. 1 at 6).

      Indeed, the EEOC expressly provides that such alteration of marginal duties

constitutes a reasonable accommodation for individuals with intellectual disabilities:

      7. What specific types of reasonable accommodations may
      employees with intellectual disabilities need to do their jobs or to
      enjoy the benefits and privileges of employment?

      The following are accommodations that employees with intellectual
      disabilities may need:

      * Job restructuring (e.g., exchanging non-essential functions between
      employees)
      Example: A crew of three employees works the concession stand of a
      baseball stadium. One of the employees has an intellectual disability. He
      helps stock the counter with candy and snacks; at closing time he cleans
      the counters and equipment and restocks the counters with supplies.
      However, he cannot perform the marginal function of counting money at
      closing time. The marginal functions of another concession stand
      employee include placing empty boxes and trash in designated bins at
      closing time, which is something that the employee with an intellectual
      disability can perform. Switching the marginal functions performed by the
      two employees is a reasonable accommodation.

U.S. E.E.O.C., Questions & Answers About Persons With Intellectual Disabilities in

the Workplace and the Americans With Disabilities Act (Oct. 20, 2004), available at,

2004 WL 2368526. As reflected, reasonably accommodating an individual by

restructuring a job’s marginal functions enables the performance of essential functions

by enabling the individual to do his or her job.

      In addition, the EEOC’s guidance expressly deems the afore-described job

restructuring as a type of reasonable accommodation that enables individuals to not

only perform essential functions, it also enables them to “enjoy the benefits and
                                             65
        Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 66 of 74




privileges of employment.” Id. As cited previously, 29 C.F.R. § 1630.2(o)(1) expressly

defines a reasonable accommodation not only as one which “enable[s] an individual

with a disability who is qualified to perform the essential functions of that position”,

but also one which “enable[s] a covered entity’s employee with a disability to enjoy

equal benefits and privileges of employment as are enjoyed by its other similarly situated

employees without disabilities.” 29 C.F.R. § 1630.2(o)(1)(ii), (iii); see 29 C.F.R. Part 1630

App. § 1630.2(o) (“In general, an accommodation is any change in the work

environment or in the way things are customarily done that enables an individual with a

disability to enjoy equal employment opportunities. There are three categories of reasonable

accommodation. These are (1) accommodations that are required to ensure equal

opportunity in the application process; (2) accommodations that enable the employer’s

employees with disabilities to perform the essential functions of the position held or

desired; and (3) accommodations that enable the employer’s employees with disabilities to enjoy equal

benefits and privileges of employment as are enjoyed by employees without disabilities.”) (emphases

added).34

       As applied here, a reasonable jury may find Adams can perform the essential

functions of the Porter/Dishwasher position – and thus constitutes a qualified



34
   And as elaborated previously, the EEOC regulations implementing the ADAAA appear to
constitute legislative rules carrying the force and effect of law. See 42 U.S.C. § 12205a; Ramsay, 968
F.3d at 257 n.6; Badwal, 139 F. Supp. 3d at 309 n.9; Floyd, 85 F. Supp. 3d at 500 n.24; Morriss, 2014 WL
6612604, at *2 n.5; Estate of Murray, 2011 WL 5449364, at *6 n.15.

                                                  66
        Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 67 of 74




individual – without a reasonable accommodation. As discussed previously, the record

evinces a genuine issue of material fact whether the meal tray delivery duty constituted

an essential function of the Porter/Dishwasher position. If the delivery duty did not

constitute an essential function of the Porter/Dishwasher position, and instead

constituted only a marginal function, the jury need not conclude Adams’s request for

relief therefrom constituted a reasonable accommodation necessary for the

performance of his job’s essential functions.

       Rather, the jury may conclude that eliminating the meal tray delivery duty because

it constituted a marginal function – that is, granting a reasonable accommodation that

did not present an undue hardship -- would have enabled Adams “to enjoy equal

benefits and privileges of employment.” 29 C.F.R. § 1630.2(o)(1)(iii). In short, the

reasonableness of Adams’s requested accommodation does not, by logical necessity,

turn upon his performance of the essential functions of the Porter/Dishwasher

position.35 See Novella v. Wal-Mart Stores, Inc., 226 F. App’x 901, 903 (11th Cir. 2007)

(The “regulations define the term ‘reasonable accommodation’ to include both

modifications that enable an employee to ‘perform the essential functions’ of the job,

and modifications that enable an employee to ‘enjoy the equal benefits and privileges


35
  Of course, as referenced previously, if the jury determines the meal tray delivery duty did constitute
an essential function of the Porter/Dishwasher position, it may reasonably conclude Adams request
for relief therefrom would have required Crestwood to eliminate an essential function, and thus did
not constitute a reasonable accommodation. See D’Angelo v. Conagra Foods, 422 F.3d 1220, 1229 (11th
Cir. 2009) (“[T]he ADA does not require [the employer] to eliminate an essential function of [the
plaintiff’s] job.”) (second and third alterations in original).
                                                  67
         Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 68 of 74




of employment’ as other, non-disabled employees.”).

        Eleventh Circuit district courts consistently recognize that reasonable

accommodations encompass adaptations that enable employees with disabilities to

enjoy the equal benefits and privileges of their employment. 36 See Howell v. Michelin Tire

Corp., 860 F. Supp. 1488, 1492 (M.D. Ala. 1994) (“A reasonable accommodation . . . is

one that would enable an employee with a disability to enjoy an equal opportunity for

benefits and privileges of employment as are enjoyed by employees without

disabilities.”); accord Laun v. Bd. of Regents, No. CV 118-033, 2019 U.S. Dist. LEXIS

164517, at *18–19 (S.D. Ga. Sept. 25, 2019); Washington v. Fanning, No. CV 116-107,

2019 U.S. Dist. LEXIS 38352, at *12 (S.D. Ga. Mar. 11, 2019); Hoskins v. City of Atlanta,

No. 1:15-CV-00508-AT-CMS, 2018 U.S. Dist. LEXIS 228433, at *8 (N.D. Ga. Jan. 26,

2018); Daughtry v. Army Fleet Support, LLC, 925 F. Supp. 2d 1277, 1282 (M.D. Ala. 2013);

Richardson v. Honda Mfg. of Ala., LLC, 635 F. Supp. 2d 1261, 1280 (N.D. Ala. 2009);


36
  Relatedly, in Santacrose v. CSX Transp., Inc., No. 3:06-cv-461-J-25JRK, 2007 U.S. Dist. LEXIS 105634
(M.D. Fla. Nov. 6, 2007), the district court cited Lucas v. W.W Grainger, Inc., 257 F.3d 1249 (11th Cir.
2001) for the proposition that an accommodation is only reasonable if it enables the employee to
perform the essential functions of the job, yet proceeded to considered the reasonableness of the
plaintiff’s requested accommodation after concluding the plaintiff did not require an accommodation
to perform the essential functions of his job. The plaintiff in Santacrose requested his employer to
grant him an eight-hour work restriction to accommodate his back spasms and avoid overtime shifts.
The court found the plaintiff “presented sufficient evidence that he can perform the essential
function[s] [of his job] without [the restriction].” Santacrose, 2007 U.S. Dist. LEXIS 105634, at *18
(emphasis in original). Nonetheless, the court determined the restriction did not represent a
reasonable accommodation because the plaintiff could utilize his unpaid leave allotment to avoid the
overtime shifts, and because the restriction would contravene other employee’s seniority rights. Id. at
*18–21. Notably, therefore, the plaintiff’s ability to perform the essential functions of the job without
the restriction did not categorically preclude its reasonableness as an accommodation. The Eleventh
Circuit agreed the restriction did not constitute a reasonable accommodation without discussing the
district court’s qualified individual analysis. See Santacrose v. CSX Transp., Inc., 288 F. App’x 655 (2008).
                                                     68
        Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 69 of 74




Sumner v. Michelin N. Am., 966 F. Supp. 1567 (M.D. Ala. 1997); McCollough v. Atlanta Bev.

Co., 929 F. Supp. 1489, 1504 n.10 (N.D. Ga. 1996); Dockery v. N. Shore Med. Ctr., 909 F.

Supp. 1550, 1555 (S.D. Fla. 1995); Robertson v. Ala. Dep’t of Econ. & Comty. Affs., 902 F.

Supp. 1473, 1484 (M.D. Ala. 1995).

       Other circuits likewise uphold the proposition that the ADA does not limit

reasonable accommodations to those facilitating the performance of essential functions.

See, e.g., Stokes v. Nielsen, 751 F. App’x 451, 454 (5th Cir. 2018) (“[O]ur circuit has

explicitly rejected the requirement that requested modifications must be necessary to

perform essential job functions to constitute a reasonable accommodation.”) (citing,

inter alia, 29 C.F.R. § 1630.2(o)(1)(iii)); Hill v. Assocs. for Renewal in Educ., 897 F.3d 232,

238 (D.C. Cir. 2018) (“[Defendant’s] assertion that [Plaintiff] did not need the

accommodation of a classroom aide because he could perform the essential functions

of his job without accommodation, ‘but not without pain,’ is unavailing. A reasonable

jury could conclude that forcing [Plaintiff] to work with pain when that pain could be

alleviated by his requested accommodation violates the ADA.”) (internal citation

omitted) (citing, inter alia, Gleed v. AT&T Mobility Servs., LLC, 613 F. App’x 535, 538–

39 (6th Cir. 2015) (quoting 29 C.F.R. § 1630.2(o)(1)(iii))); Feist v. Louisiana, 730 F.3d 450,

453 (5th Cir. 2013) (“The text [of the ADA] gives no indication that an accommodation

must facilitate the essential functions of one’s position. . . . The ADA’s implementing

regulations also indicate that reasonable accommodation need not relate to the

performance of essential job functions.”) (citing 20 C.F.R. § 1630.2(o)(1)); Sanchez v.
                                              69
        Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 70 of 74




Vilsack, 695 F.3d 1174, 1181 (10th Cir. 2012) (The court rejected the employer’s

contention it need not provide a transfer accommodation if the employee remains able

to perform the essential functions of the job because “the EEOC interpretive

regulations contemplate accommodations that are wholly unrelated to the essential

functions of a job.”) (citing, inter alia, 29 C.F.R. § 1630.2(o)(1)(iii)); Colwell v. Rite Aid

Corp., 602 F.3d 495, 506 (3d Cir. 2010) (Pursuant to 29 C.F.R. § 1630.2(o)(1)(iii), “[a]

change in shifts could be [a reasonable] accommodation.”); Jacques v. Clean-Up Grp., 96

F.3d 506, 515 n.9 (1st Cir. 1996) (“We recognize that, even when qualified employees

are able to perform a job’s essential functions, employers may not be relieved of their

duty to accommodate where accommodations are required to allow equal enjoyment of

employment privileges and benefits or to pursue therapy or treatment.”) (citing

Buckingham v. United States, 998 F.2d 735, 740–41 (9th Cir. 1993), superseded by regulation on

other grounds, 29 C.F.R. § 1614.203, as recognized in Fedro v. Reno, 21 F.3d 1391 (7th Cir.

1994)); Buckingham, 998 F.2d at 740 (“[C]ontrary to what the government urges,

employers are not relieved of their duty to accommodate when employees are already

able to perform the essential functions of the job. Qualified [disabled] employees who

can perform all job functions may require reasonable accommodation[s] to allow them

to . . . enjoy the privileges and benefits of employment equal to those enjoyed by non-

handicapped employees . . . .”); McWright v. Alexander, 982 F.2d 222, 227 (7th Cir. 1992)

(“The Rehabilitation Act calls for reasonable accommodations that permit [disabled]

individuals to lead normal lives, not merely accommodations that facilitate the
                                             70
         Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 71 of 74




performance of specific employment tasks.”); Clark v. Sch. Dist. Five of Lexington &

Richland Cntys., 247 F. Supp. 3d 734, 744 (D.S.C. 2017) (“A plaintiff may also be entitled

to a reasonable accommodation if it enables him or her to enjoy ‘equal benefits and

privileges’ of employment.”) (quoting 29 C.F.R. § 1630.2(o)(1)(iii)); Merrill v. McCarthy,

184 F. Supp. 3d 221, 238–39 (E.D.N.C. 2016) (“To be sure, an employer has a duty to

provide reasonable accommodations that enable a disabled employee to perform

essential job functions. But, that is not the employer’s only duty. If the employee needs

reasonable accommodation to enable her ‘to enjoy equal benefits and privileges of

employment,’ the employer is obligated to provide it as well. . . . While the fact that

plaintiff could perform essential job duties without accommodation might bear on the

reasonableness of telework as an accommodation, it does not defeat her failure to

accommodate claim outright.”) (quoting 29 C.F.R. § 1630.2(o)(1)(iii)).37


37
   Notably, the Feist and Sanchez Courts distinguished prior precedent suggesting a reasonable
accommodation must enable the employee to perform the essential functions of a job. In Feist, the
Fifth Circuit ruled the district court improperly relied upon Burch v. Coca-Cola Co., 119 F.3d 305 (5th
Cir. 1997) to hold the plaintiff’s requested accommodation was unreasonable because it did not pertain
to her ability to perform the essential functions of her job. Feist v. Louisiana, 730 F.3d 450, 453 (5th
Cir. 2013). In Burch, the Court opined “the existence vel non of a disability or impairment is material
to a reasonable accommodation claim only insofar as it limits an employee’s ability to perform his or
her job.” Burch, 119 F.3d at 314. The Burch Court further observed: “To assert a discrimination claim
under the reasonable accommodation provision, . . . [the plaintiff] must demonstrate that a
substantially limiting impairment somehow affected his ability to perform his job. Without such a
showing, there would be nothing for an employer to accommodate.” Id. at n.4. The Feist Court
distinguished Burch as “inapposite”, however, “because the question there was whether the plaintiff
was a ‘qualified individual with a disability,’” which issue the parties did not dispute in Feist. Feist, 730
F.3d at 454.

Similarly, in Sanchez, the Tenth Circuit rejected the defendant’s reliance upon Woodman v. Runyon, 132
F.3d 1330, 1344 (10th Cir. 1997) for the proposition that “accommodations are required only if an
employee cannot perform the essential functions of her job.” Sanchez v. Vilsack, 695 F.3d 1174, 1182
                                                     71
        Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 72 of 74




       Pursuant to the foregoing persuasive authority and the plain language of 29

C.F.R. § 1630.2(o)(1)(iii), a reasonable jury may conclude the Adamses reasonably

requested relief from the meal tray delivery duty even if it concludes such a duty

constituted only a marginal function of the Porter/Dishwasher position. That is, given

the afore-discussed obstacles Adams experienced in delivering meal trays, a reasonable

jury could conclude relief from this duty would have enabled Adams “to enjoy [the]

equal benefits and privileges of [his] employment as are enjoyed by [Crestwood’s] other

similarly situated employees without disabilities.”38 29 C.F.R. § 1630.2(o)(1)(iii).


(10th Cir. 2012). The defendant in Sanchez insisted that pursuant to Woodman, “courts should first
‘determine whether the individual could perform the essential functions of the job’ and then only if
‘the individual is not able to perform’ consider ‘whether any reasonable accommodation by the
employer would enable him to perform those functions.’” Id. (quoting Woodman, 132 F.3d at 1338–
39). However, the Sanchez Court noted “this passage from Woodman states our two-part test for
determining ‘whether an individual is “qualified” within the meaning’ of federal disability law.
Woodman does not speak to whether a requested accommodation is per se unreasonable.” Id. (quoting
Woodman, 132 F.3d at 1339). As in Frazier-White, the pertinent accommodation in Woodman necessarily
concerned the essential functions of the plaintiff’s job because the plaintiff could not constitute a
qualified individual (that is, perform the essential functions) without such accommodation. See
Woodman, 132 F.3d at 1340–45. The circumstances of Sanchez, by contrast, did not implicate this
correlation.

In addition, the court notes Stokes, Sanchez, Buckingham, McWright, and Merrill each involved
Rehabilitation Act claims. However, because courts assess Rehabilitation Act claims pursuant to the
ADA rubric, the court finds these cases nevertheless persuasive. See Cash v. Smith, 231 F.3d 1301,
1305 (11th Cir. 2000) (“Discrimination claims under the Rehabilitation Act are governed by the same
standards used in ADA cases . . . .”); Duckett v. Dunlop Tire Corp., 120 F.3d 1222, 1225 n.1 (11th Cir.
1997) (“Courts have universally looked to Rehabilitation Act cases as a source of guidance when
construing the ADA.”) (quoting McKay v. Toyota Motor Mfg. U.S.A. Inc., 110 F.3d 369, 373 n.1 (6th
Cir.1997)).

38
  To recapitulate, the Eleventh Circuit’s decision in Holly illuminates a distinction between reasonable
accommodations that are strictly “necessary” for (and thereby enable) the performance of essential
functions, and reasonable accommodations that are not “necessary” as such, but nevertheless pertain
to (and nevertheless enable) the performance of essential functions in a broader, more general sense.
That is, whereas an accommodation may manifest reasonably because it enables the employee to
perform an essential job function he or she could not perform without the alteration, another
                                                  72
         Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 73 of 74




         As for Adams’s request to work his initial, regular schedule, although working

irregular schedules may not have been an essential function of the Porter/Dishwasher

position, the facts in the record do not indicate it represents a reasonable

accommodation.           To restate, reasonable accommodations may constitute

accommodations “that enable an individual with a disability who is qualified to perform

the essential functions of that position; or . . . that enable a covered entity’s employee

with a disability to enjoy equal benefits and privileges of employment as are enjoyed by

its other similarly situated employees without disabilities.” 29 C.F.R. § 1630.2(o)(1)(ii),

(iii).

         Adams has not demonstrated how his request for his initial, regular work

schedule would have enabled him to perform the essential functions of his position, or

how the requested accommodation would have enabled him to enjoy equal employment

benefits and privileges enjoyed by similarly situated employees without disabilities.


accommodation may manifest reasonably all the same because it effectively facilitates the employee’s
execution of the job – even if the employee can perform the job’s essential functions without such
accommodation. See Holly v. Clairson Indus., L.L.C., 492 F.3d 1247, 1257, 1261–62 (11th Cir. 2007).
Further, insofar as a reasonable accommodation may properly entail the elimination or modification
of marginal functions, such an elimination or modification may constitute a reasonable
accommodation that both enables the employee to (1) perform the job’s essential functions, and (2)
enjoy equal benefits and privileges of employment. See 29 C.F.R. § 1630.2(o)(1); U.S. E.E.O.C.,
Questions & Answers About Persons With Intellectual Disabilities in the Workplace and the
Americans With Disabilities Act (Oct. 20, 2004), available at, 2004 WL 2368526. Thus, applying these
principles to the instant case, a reasonable jury may conclude relief from the meal tray delivery duty
constitutes a reasonable accommodation because (1) it would have enabled Adams’s performance of
the Porter/Dishwasher position’s essential functions (even if he did not require an accommodation for
the same); and (2) it would have enabled Adams to enjoy the same benefits and privileges of
employment that employees without disabilities enjoy at Crestwood (i.e., performing the
Porter/Dishwasher job without the unique obstacles Adams experienced vis-à-vis the meal tray
delivery duty).
                                                 73
       Case 5:18-cv-01443-HNJ Document 34 Filed 12/01/20 Page 74 of 74




Rather, Mrs. Adams asserts that the initial position allowed Adams to ride the bus to

and from work by himself, an independence which engendered a level of satisfaction

for him and saved Mrs. Adams from picking him from work or arranging alternate

transport. Although Adams’s desire to achieve some modicum of independence is

commendable, the court cannot discern how this achievement constitutes a reasonable

accommodation that would enable him to perform the essential functions of his

position or enjoy equal employment benefits and privileges exercised by other

Crestwood employees without disabilities. Even with the irregular schedule, Adams did

not have any trouble attending his job. Therefore, no reasonable jury can conclude that

the regular work schedule request was a reasonable accommodation, and thus,

Crestwood deserves summary judgment on this theory of disability discrimination.

      As a result, based on the foregoing analyses the theory of liability that will

proceed to trial is Adams’s claim that Crestwood failed to reasonably accommodate the

Adamses’ request for relief from the meal delivery duty.

                                    CONCLUSION

      For the foregoing reasons, the court DENIES Crestwood’s Motion for

Summary Judgment.

      DONE this 1st day of December, 2020.

                                               ______________________________
                                               HERMAN N. JOHNSON, JR.
                                               UNITED STATES MAGISTRATE JUDGE



                                          74
